20-10161-jlg             Doc 199           Filed 02/20/20 Entered 02/20/20 20:17:06                                      Main Document
                                                        Pg 1 of 61



                                     UNITED STATES BANKRUPTCY COURT
                                      SOUTHERN DISTRICT OF NEW YORK



    In re:                                                                        Chapter 11

    FAIRWAY GROUP HOLDINGS CORP.,                                                 Case No. 20-10161 (JLG)
    et al.,
                                                                                  Jointly Administered
             Debtors.1

             FINAL ORDER PURSUANT TO 11 U.S.C. §§ 105, 361, 362, 363, 364
    AND 507: (A) AUTHORIZING DEBTORS TO OBTAIN POST-PETITION FINANCING
        AND USE CASH COLLATERAL; (B) GRANTING LIENS AND PROVIDING
        SUPERPRIORITY ADMINISTRATIVE EXPENSE STATUS; (C) GRANTING
           ADEQUATE PROTECTION; (D) MODIFYING AUTOMATIC STAY;
     (E) SCHEDULING A FINAL HEARING; AND (F) GRANTING RELATED RELIEF
                                                                       2
             Upon the motion, dated January 23, 2020 (the “DIP Motion”) of Fairway Group Holdings

Corp. and its debtor affiliates, as debtors and debtors in possession (collectively, the “Debtors”) in

the above-captioned chapter 11 cases (collectively, the “Chapter 11 Cases”), seeking entry of the

Interim Order (as defined herein) and a final order (this “Final Order”) and a Final Order (as

defined herein) pursuant to Sections 105, 361, 362, 363, 364(c)(l), 364(c)(2), 364(c)(3), 364(d),

364(e), and 507 of title 11 of the United States Code (the “Bankruptcy Code”), Rules 2002, 4001,

6004, and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule

4001-2 of the Local Bankruptcy Rules for the United States Bankruptcy Court for the Southern

District of New York (the “Local Rules”), among other things:


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are as follows: Fairway
Group Holdings Corp. (2788); Fairway Group Acquisition Company (2860); Fairway Bakery LLC (4129); Fairway Broadway LLC (8591); Fairway
Chelsea LLC (0288); Fairway Construction Group, LLC (2741); Fairway Douglaston LLC (2650); Fairway East 86th Street LLC (3822); Fairway
eCommerce LLC (3081); Fairway Georgetowne LLC (9609); Fairway Greenwich Street LLC (6422); Fairway Group Central Services LLC (7843);
Fairway Group Plainview LLC (8643); Fairway Hudson Yards LLC (9331); Fairway Kips Bay LLC (0791); FN Store LLC (9240); Fairway
Paramus LLC (3338); Fairway Pelham LLC (3119); Fairway Pelham Wines & Spirits LLC (3141); Fairway Red Hook LLC (8813); Fairway
Stamford LLC (0738); Fairway Stamford Wines & Spirits LLC (3021); Fairway Staten Island LLC (1732); Fairway Uptown LLC (8719); Fairway
Westbury LLC (6240); and Fairway Woodland Park LLC (9544). The location of the Debtors’ corporate headquarters is 2284 12th Avenue, New
York, New York 10027. Fairway Community Foundation Inc., a charitable organization, owned by Fairway Group Holdings Corp., is not a debtor
in these proceedings.
2
 Capitalized terms used but not defined herein have the meanings given to them in the DIP Motion or the DIP Credit Agreement (as defined herein),
as applicable.


                                                                         1
20-10161-jlg     Doc 199     Filed 02/20/20 Entered 02/20/20 20:17:06            Main Document
                                          Pg 2 of 61



       (i)     authorizing the Debtors to obtain senior secured postpetition financing on a

superpriority basis consisting of a senior secured superpriority term credit facility (the “DIP

Facility” and, the financial institutions party thereto from time to time as lenders, as provided in

the DIP Credit Agreement, the “DIP Lenders”), comprised of (a) a new money multiple draw term

loan facility in an aggregate principal amount of $20.0 million (the “New Money DIP Facility”

and, the new money loans made thereunder, the “New Money DIP Loans”); (b) a new money

delayed draw credit facility in an aggregate principal amount of $5.0 million (the “New Money

Delayed Draw DIP Facility,” and, the loans available thereunder, the “New Money Delayed Draw

DIP Loans”); and (c) in connection with the funding of any New Money DIP Loans, a roll up loan

facility (the “Roll-Up DIP Facility”), pursuant to which the DIP Lenders shall be deemed to make

loans under the Roll-Up DIP Facility (such loans, the “Roll-Up DIP Loans” and, together with the

New Money DIP Loans and the New Money Delayed Draw DIP Loans, the “DIP Loans”) in an

aggregate principal amount equal to the Debtors’ outstanding obligations under the Super Senior

Credit Facilities held by the DIP Lenders, which Roll-Up DIP Loans shall be deemed used to

satisfy and discharge such obligations, pursuant to the terms and conditions of that certain

Superpriority Secured Debtor-in-Possession Credit Agreement, dated as of January 28, 2020 (as

the same may be amended, restated, supplemented, or otherwise modified from time to time in

accordance with the terms thereof, the “DIP Credit Agreement” and, together with the schedules

and exhibits attached thereto and all agreements, documents, instruments, and amendments

executed and delivered in connection therewith, the “DIP Documents”), by and among Fairway

Group Acquisition Company (“Borrower”) and the other “Loan Parties” party thereto (the

Borrower and the other “Loan Parties,” which are, in each case, the Debtors in these Chapter 11

Cases, collectively, the “DIP Parties”), the DIP Lenders, and Ankura Trust Company, LLC



                                                 2
20-10161-jlg     Doc 199      Filed 02/20/20 Entered 02/20/20 20:17:06             Main Document
                                           Pg 3 of 61



(“Ankura”), as administrative agent and collateral agent (in such capacity, the “DIP Agent”) for

and on behalf of itself and the DIP Lenders;

       (ii)    authorizing the Debtors party thereto to execute and deliver the DIP Credit

Agreement and any other agreements and documents related thereto and to perform such other acts

as may be necessary or desirable in connection with the DIP Documents;

       (iii)   authorizing the Debtors to enter into the DIP Facility and to incur all obligations

owing thereunder and under the DIP Documents to the DIP Agent and DIP Lenders (collectively,

including all “Obligations” as described in the DIP Credit Agreement, the “DIP Obligations”) and

granting on a final basis the DIP Agent and DIP Lenders allowed superpriority administrative

expense claim status in each of the Chapter 11 Cases and in any Successor Case (as defined herein),

subject to the Carve Out (as defined herein);

       (iv)    granting to the DIP Agent on a final basis, for the benefit of itself and the DIP

Lenders, automatically perfected security interests in and liens on all of the DIP Collateral (as

defined herein), including, without limitation, all property constituting “cash collateral” as defined

in Section 363(a) of the Bankruptcy Code (“Cash Collateral”), which liens shall have the priorities

set forth herein and shall be subject to the Carve Out;

       (v)     authorizing the Debtors on a final basis to use any Cash Collateral in which the

Prepetition Secured Parties have an interest, as well as the proceeds of the DIP Facility, in each

case in accordance with the Interim Order, this Final Order, and the DIP Documents, including in

accordance with the Budget (subject to Permitted Variances) as required herein;

       (vi)    authorizing and directing the Debtors on a final basis to pay the principal, interest,

fees, expenses and other amounts payable under the DIP Documents as such become due,

including, without limitation, commitment fees, closing fees, structuring fees, administrative



                                                  3
20-10161-jlg       Doc 199      Filed 02/20/20 Entered 02/20/20 20:17:06             Main Document
                                             Pg 4 of 61



agent’s fees, and the reasonable fees and disbursements of the DIP Agent’s and the DIP Lenders’

respective attorneys, advisors, accountants, and other consultants, in each case, as and to the extent

provided in, and in accordance with, the applicable DIP Documents, the Interim Order, and this

Final Order;

         (vii)    authorizing the Debtors on a final basis to use the Prepetition Collateral (as defined

herein), including the Cash Collateral of the Prepetition Secured Parties under the Prepetition

Documents (each as defined herein) and providing adequate protection to the Prepetition Secured

Parties solely to the extent of any Diminution in Value (as defined herein) of their respective

interests in the Prepetition Collateral, including the Cash Collateral; and

         (viii)   modifying the automatic stay imposed by Section 362 of the Bankruptcy Code to

the extent necessary to implement and effectuate the terms and provisions of the DIP Documents,

the Interim Order, and this Final Order and to provide for the immediate effectiveness of this Final

Order.

         The Court having considered the DIP Motion, the exhibits attached thereto, the Declaration

of Mark Hootnick pursuant to Rule 1007-2 of the Local Rules, the DIP Documents, the First Day

Declarations, and the evidence submitted and arguments made at the interim hearing (the “Interim

Hearing”) and the final hearing held on February 20, 2020 (the “Final Hearing”); and the Court

having entered after the Interim Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364 and 507:

(A) Authorizing the Debtors to Obtain Postpetition Financing and Use Cash Collateral, (B)

Granting Liens and Providing Superpriority Administrative Expense Status; (C) Granting

Adequate Protection; (D) Modifying Automatic Stay; (E) Scheduling a Final Hearing; and (F)

Granting Related Relief [Docket No. 78] (the “Interim Order”) authorizing the Debtors to borrow

up to $15.0 million in New Money DIP Loans as provided therein; and notice of the Final Hearing



                                                    4
20-10161-jlg             Doc 199           Filed 02/20/20 Entered 02/20/20 20:17:06                                      Main Document
                                                        Pg 5 of 61



having been given in accordance with Bankruptcy Rules 2002, 4001(b), (c) and (d), and all

applicable Local Rules; and the Final Hearing having been held and concluded; and all objections,

if any, to the relief requested in the DIP Motion having been withdrawn, resolved or overruled by

the Court; and it appearing that approval of the relief requested in the DIP Motion is fair and

reasonable and in the best interests of the Debtors, their estates and all parties-in-interest, and is

essential for the continued operation of the Debtors’ businesses and the preservation of the value

of the Debtors’ assets; and it appearing that the Debtors’ entry into the DIP Credit Agreement is a

sound and prudent exercise of the Debtors’ business judgment; and after due deliberation and

consideration, and good and sufficient cause appearing therefor;

           BASED UPON THE RECORD ESTABLISHED AT THE INTERIM HEARING

AND FINAL HEARING, THE COURT MAKES THE FOLLOWING FINDINGS OF

FACT AND CONCLUSIONS OF LAW:3

           A.         Petition Date. On January 23, 2020 (the “Petition Date”), each of the Debtors filed

a voluntary petition for relief under chapter 11 of the Bankruptcy Code in the United States

Bankruptcy Court for the Southern District of New York (the “Court”).

           B.         Debtors in Possession. The Debtors have continued in the management and

operation of their businesses and properties as debtors in possession pursuant to Sections 1107 and

1108 of the Bankruptcy Code.

           C.         Jurisdiction and Venue. This Court has jurisdiction over the Chapter 11 Cases,

the DIP Motion, and the parties and property affected hereby pursuant to 28 U.S.C. §§ 157 and

1334. Consideration of the Motion constitutes a core proceeding pursuant to 28 U.S.C. § 157(b)(2).



3
 The findings and conclusions set forth herein constitute the Court’s findings of fact and conclusions of law pursuant to Bankruptcy Rule 7052,
made applicable to this proceeding pursuant to Bankruptcy Rule 9014. To the extent that any of the following findings of fact constitute conclusions
of law, they are adopted as such. To the extent any of the following conclusions of law constitute findings of fact, they are adopted as such.


                                                                         5
20-10161-jlg      Doc 199     Filed 02/20/20 Entered 02/20/20 20:17:06            Main Document
                                           Pg 6 of 61



This Court may enter a final order consistent with Article III of the United States Constitution.

Venue for the Chapter 11 Cases and proceedings with respect to the DIP Motion is proper before

this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

       D.       Committee Formation. On February 4, 2020, the United States Trustee for the

Southern District of New York (the “U.S. Trustee”) appointed an official committee of unsecured

creditors in these Chapter 11 Cases pursuant to Section 1102 of the Bankruptcy Code (the

“Committee”).

       E.       Notice. Proper, timely, adequate, and sufficient notice of the Final Hearing has

been provided in accordance with the Bankruptcy Code, the Bankruptcy Rules, and the Local

Rules, and no other or further notice of the Motion with respect to the relief requested at the Final

Hearing or of the entry of this Final Order shall be required.

       F.       Debtors’ Stipulations. After consultation with their attorneys and financial

advisors, and subject and without prejudice to the rights of parties in interest, including the

Committee or any other statutory committee that may be appointed in the Chapter 11 Cases, as set

forth in paragraph 37 herein, the Debtors, on their own behalf and on behalf of their estates, admit,

stipulate, acknowledge, and agree as follows (paragraphs F(i) through F(iv) below are referred to

herein, collectively, as the “Debtors’ Stipulations”):

                (i)    Prepetition Credit Agreement. Pursuant to that certain Super Senior Credit

Agreement, dated as of August 28, 2018 (as amended, restated, supplemented, or otherwise

modified from time to time, including by that certain First Amendment to Super Senior Credit

Agreement, dated as of July 29, 2019, by that certain Second Amendment to and Extension under

Super Senior Credit Agreement, dated as of August 28, 2019, and by that certain Third Amendment

and Limited Waiver to Super Senior Credit Agreement, dated as of October 7, 2019, and waived



                                                  6
20-10161-jlg       Doc 199     Filed 02/20/20 Entered 02/20/20 20:17:06            Main Document
                                            Pg 7 of 61



by that Limited Waiver to Super Senior Credit Agreement, dated as of January 8, 2020, the

“Prepetition Credit Agreement,” together with any Loan Document (as defined in the Prepetition

Credit Agreement) and any other agreement or document related to or evidencing the loans and

obligations thereunder executed or delivered in connection therewith, each as amended, restated,

supplemented, waived, or otherwise modified from time to time, the “Prepetition Documents”)

among (a) Fairway Group Holdings Corp. (“Holdings”); (b) Borrower; (c) Ankura Trust

Company, LLC, as administrative agent and collateral agent (the “Prepetition Agent”); and (e) the

lenders from time to time party thereto (the “Prepetition Lenders” and, together with the

Prepetition Agent, the “Prepetition Secured Parties”), the Prepetition Lenders provided term loans

to the Borrower and Holdings pursuant to the Prepetition Documents;

                 (ii)    Prepetition Obligations.       Under the Prepetition Credit Agreement, the

Prepetition Lenders provided to the Debtors party thereto commitments in respect of term loans in

the aggregate principal amount of up to $227,100,000 (collectively, together with any accrued and

unpaid interest, fees, expenses, and disbursements (including, without limitation, any accrued and

unpaid attorneys’ fees, and financial advisors’ fees, and related expenses and disbursements),

indemnification obligations, and other charges, amounts, and costs of whatever nature owing,

whether or not contingent, whenever arising, accrued, accruing, due, owing, or chargeable in

respect of any of the Debtors’ (as defined therein) obligations under the Prepetition Documents,

including all “Obligations” as defined in the Prepetition Credit Agreement, the “Prepetition

Obligations”).

                 (iii)   Prepetition Liens and Prepetition Collateral. As more fully set forth in the

Prepetition Documents, prior to the Petition Date, pursuant to that certain Super Senior Guarantee

and Collateral Agreement, dated as of August 28, 2018, as amended, restated, supplemented, or



                                                    7
20-10161-jlg              Doc 199            Filed 02/20/20 Entered 02/20/20 20:17:06                                       Main Document
                                                          Pg 8 of 61



otherwise modified from time to time prior to the date hereof, Holdings and certain subsidiaries of

Holdings (together with the Borrower and Holdings, collectively, the “Prepetition Loan Parties”)

jointly and severally guaranteed all of the Prepetition Obligations, and each Prepetition Loan Party

granted to the Prepetition Agent, for the benefit of itself and the other Prepetition Secured Parties,

a lien on and security in all of its right, title, and interest in (collectively, the “Prepetition Liens”)

substantially all of its assets (the “Prepetition Collateral”), subject to certain customary exclusions;

                       (iv)        Validity, Perfection, and Priority of Prepetition Liens and Prepetition

Obligations. As of the Petition Date, (a) the Prepetition Liens were senior in priority over any and

all other liens on the Prepetition Collateral, subject only to certain liens otherwise permitted by the

Prepetition Documents and any other lien arising as a matter of law (in each case, to the extent that

such existing liens were valid, properly perfected, non-avoidable, and senior in priority to the

Prepetition Liens as of the Petition Date or were valid non-avoidable senior liens that are perfected

subsequent to the Petition Date as permitted by Section 546(b) of the Bankruptcy Code, the

“Permitted Liens”);4 (b) the Prepetition Liens on the Prepetition Collateral were valid, binding,

enforceable, non-avoidable, and properly perfected and were granted to, or for the benefit of, the

Prepetition Secured Parties for fair consideration and reasonably equivalent value; (c) the

Prepetition Obligations constitute legal, valid, binding, and non-avoidable obligations of the

Prepetition Loan Parties enforceable in accordance with the terms of the respective Prepetition

Documents; (d) no offsets, challenges, objections, defenses, claims, or counterclaims of any kind

or nature to any of the Prepetition Liens or Prepetition Obligations exist, and no portion of the

Prepetition Liens or Prepetition Obligations is subject to any challenge or defense including,


4
 Nothing herein shall constitute a finding or ruling by this Court that any such Permitted Lien is valid, senior, enforceable, prior, perfected, or non-
avoidable. Moreover, nothing shall prejudice the rights of any party in interest, including, but not limited to, the Debtors, the DIP Agent, the DIP
Lenders, the Prepetition Secured Parties, or the Committee, to challenge the validity, priority, enforceability, seniority, avoidability, perfection or
extent of any alleged Permitted Lien. The right of a seller of goods to reclaim such goods under Section 546(c) of the Bankruptcy Code is not a
Permitted Lien and is expressly subject to the Prepetition Liens and DIP Liens.


                                                                           8
20-10161-jlg      Doc 199      Filed 02/20/20 Entered 02/20/20 20:17:06              Main Document
                                            Pg 9 of 61



without limitation, avoidance, disallowance, disgorgement, recharacterization, or subordination

(equitable or otherwise) pursuant to the Bankruptcy Code or applicable non-bankruptcy law;

(e) the Debtors and their estates have no claims, objections, challenges, causes of action, and/or

choses in action, including, without limitation, avoidance claims under Chapter 5 of the

Bankruptcy Code or applicable state-law equivalents or actions for recovery or disgorgement,

against any of the Prepetition Secured Parties, or any of their respective affiliates, agents, attorneys,

advisors, professionals, officers, consultants, directors, and employees arising out of, based upon,

or related to the Prepetition Credit Documents; (f) the Debtors have waived, discharged, and

released any right to challenge any of the Prepetition Obligations, the priority of the Debtors’

obligations thereunder, and the validity, extent, and priority of the liens securing the Prepetition

Obligations; and (g) the Prepetition Obligations constitute allowed, secured claims within the

meaning of Sections 502 and 506 of the Bankruptcy Code.

                (a)     Release. Subject to paragraph 37, the Debtors hereby stipulate and agree

that they forever and irrevocably release, discharge, and acquit the DIP Agent, the Prepetition

Secured Parties, all former, current, and future DIP Lenders, and each of their respective

successors, assigns, affiliates, subsidiaries, parents, officers, shareholders, professionals, directors,

employees, advisors, consultants, attorneys, and agents, past, present, and future, and their

respective heirs, predecessors, successors, and assigns, each solely in their capacities as such (and

not, for the avoidance of doubt, in their capacities as holders of equity interests in any of the

Debtors) (collectively, the “Releasees”) of and from any and all claims, controversies, disputes,

liabilities, obligations, demands, damages, expenses (including reasonable attorneys’ fees), debts,

liens, actions and causes of action of any and every nature whatsoever relating to, as applicable,

the DIP Facility, the DIP Documents, the Prepetition Documents and/or the transactions



                                                    9
20-10161-jlg     Doc 199      Filed 02/20/20 Entered 02/20/20 20:17:06             Main Document
                                          Pg 10 of 61



contemplated hereunder or thereunder arising before the entry of this Final Order, including (x)

any so-called “lender liability” or equitable subordination or recharacterization claims or defenses,

(y) any and all claims and causes of action arising under the Bankruptcy Code, and (z) any and all

claims and causes of action with respect to the validity, priority, perfection, or avoidability of the

liens or claims of the Prepetition Agent, the Prepetition Secured Parties, the DIP Agent, and the

DIP Lenders. The Debtors further waive and release any defense, right of counterclaim, right of

set-off, or deduction to the payment of the Prepetition Secured Obligations and the DIP Obligations

that the Debtors may now have or may claim to have against the Releasees, arising out of,

connected with, or relating to any and all acts, omissions, or events occurring prior to this Court

entering this Final Order.

       G.      Cash Collateral. All of the Prepetition Loan Parties’ cash, including any cash in

deposit accounts, wherever located, constitutes Cash Collateral of the Prepetition Secured Parties.

       H.      Findings Regarding Postpetition Financing

               (i)     Request for Postpetition Financing. The Debtors seek authority on a final

basis to continue to (a) borrow under the DIP Facility on the terms described herein and in the DIP

Documents and (b) use Cash Collateral on the terms described herein to administer their Chapter

11 Cases and fund their operations.

               (ii)    Priming of the Prepetition Liens. The priming of the Prepetition Liens of

the Prepetition Secured Parties on the Prepetition Collateral under Section 364(d) of the

Bankruptcy Code, as contemplated by the DIP Facility, as authorized by the Interim Order and this

Final Order, and as further described below, will enable the Debtors to continue borrowing under

the DIP Facility and to continue to operate their businesses to the benefit of their estates and

creditors. The Prepetition Secured Parties are each entitled to receive adequate protection as set



                                                  10
20-10161-jlg     Doc 199      Filed 02/20/20 Entered 02/20/20 20:17:06             Main Document
                                          Pg 11 of 61



forth in the Interim Order and this Final Order pursuant to Sections 361, 363, and 364 of the

Bankruptcy Code (“Adequate Protection”), to the extent of any diminution in value resulting from,

among other things, the Debtors’ use, sale, or lease of Cash Collateral and other Prepetition

Collateral, the subordination to the Carve Out (as defined herein), the priming (to the extent

provided for herein) of the Prepetition Liens by the DIP Liens (as defined herein), and the

imposition of the automatic stay (“Diminution in Value”) of each of their respective interests in

the Prepetition Collateral (including Cash Collateral). All rights of the Committee and any other

parties in interest are preserved to challenge whether any Diminution in Value has occurred during

the course of these cases.

               (iii)   Need for Postpetition Financing and Use of Cash Collateral. The Debtors

continue to have an immediate and critical need to use Cash Collateral and to obtain credit pursuant

to the DIP Facility in order to, among other things, enable the orderly continuation of their

operations and to administer these Chapter 11 Cases.        The ability of the Debtors to maintain

business relationships with their vendors, suppliers, and customers, to pay their employees, and to

otherwise finance their operations requires the availability of working capital from the DIP Facility

and the use of Cash Collateral, the absence of either of which would immediately and irreparably

harm the Debtors, their estates, and parties in interest. The Debtors do not have sufficient available

sources of working capital and/or financing to operate their businesses or maintain their properties

in the ordinary course of business without the DIP Facility and authorized use of Cash Collateral.

               (iv)    No Credit Available on More Favorable Terms. The DIP Facility is the best

source of debtor-in-possession financing available to the Debtors. Given their current financial

condition, financing arrangements, and capital structure, the Debtors have been and continue to be

unable to obtain financing from sources other than the DIP Lenders on terms more favorable than



                                                  11
20-10161-jlg           Doc 199       Filed 02/20/20 Entered 02/20/20 20:17:06         Main Document
                                                 Pg 12 of 61



the DIP Facility. The Debtors are unable to obtain unsecured credit allowable under Bankruptcy

Code Section 503(b)(1) as an administrative expense. The Debtors have also been unable to obtain

(a) unsecured credit having priority over that of administrative expenses of the kind specified in

Sections 503(b), 507(a), and 507(b) of the Bankruptcy Code; (b) credit secured solely by a lien on

property of the Debtors and their estates that is not otherwise subject to a lien; or (c) credit secured

solely by a junior lien on property of the Debtors and their estates that is subject to a lien. Financing

on a postpetition basis is not otherwise available without granting the DIP Agent, for the benefit

of itself and the DIP Lenders, (1) perfected security interests in and liens on (each as provided

herein) all of the Debtors’ existing and after-acquired assets with the priorities set forth in

paragraph 5 hereof, (2) superpriority claims and liens, and (3) the other protections set forth in this

Final Order.

                    (v)       Use of Cash Collateral and Proceeds of the DIP Facility. As a condition to

the Debtors’ entry into the DIP Documents, the extensions of credit under the DIP Facility, and the

authorization to use Prepetition Collateral, including Cash Collateral, the DIP Agent, the DIP

Lenders, and the Prepetition Secured Parties required, and the Debtors agreed, that Cash Collateral

and the proceeds of the DIP Facility shall be used, in each case, in a manner consistent with the

terms and conditions of this Final Order and the DIP Documents and in accordance with the budget

(as the same may be modified from time to time consistent with the terms of the DIP Documents
                                                                                                5
and subject to such variances as permitted in the DIP Credit Agreement, the “Budget”) and as

otherwise provided in this Final Order and the DIP Documents, for (a) working capital; (b) other

general corporate purposes of the Debtors; (c) permitted payments of the costs of administration

of the Chapter 11 Cases (including professional fees and expenses of the Debtors’ professionals


5
    A copy of the initial Budget is attached hereto as Exhibit 2.

                                                             12
20-10161-jlg     Doc 199     Filed 02/20/20 Entered 02/20/20 20:17:06            Main Document
                                         Pg 13 of 61



and professionals retained by the Committee); (d) payment of such prepetition expenses as

consented to by the DIP Agent (acting at the direction of DIP Lenders holding more than fifty

percent (50%) of the outstanding loans and commitments under the DIP Facility, which shall

include both Brigade Capital Management (“Brigade”) and Special Situations Investing Group

(“SSIG”) for so long as such institutions and/or their affiliates are DIP Lenders (the “Requisite

DIP Lenders”)) and as approved by the Court; (e) payment of interest, fees, and expenses

(including, without limitation, legal and other professionals’ fees and expenses of the DIP Agent

and the DIP Lenders owed under the DIP Documents); (f) payment of certain adequate protection

amounts to the Prepetition Secured Parties, as set forth in paragraph 16 hereof; (g) payment of the

Carve Out (which shall be in accordance with paragraph 34 of this Final Order); and (h) such other

uses set forth in the Budget and permitted by the DIP Credit Agreement.

               (vi)    Application of Proceeds of Collateral. As a condition to entry into the DIP

Credit Agreement, the extension of credit under the DIP Facility and authorization to use Cash

Collateral, the Debtors, the DIP Agent, the DIP Lenders, the Prepetition Agent, and the Prepetition

Lenders agreed that, as of and commencing on the date of the Interim Order, the Debtors shall

apply the proceeds of DIP Collateral in accordance with the Interim Order, this Final Order, and

the DIP Documents.

               (vii)   Roll-up Loans. Upon entry of this Final Order, without any further action

by the Debtors or any other party, the DIP Lenders shall be deemed to make Roll-Up DIP Loans

in an aggregate principal amount equal to the Debtors’ outstanding obligations under the Super

Senior Credit Facilities held by the DIP Lender as of the date hereof, which Roll-Up DIP Loans

shall be used to satisfy and discharge such obligations pursuant to the terms and conditions of the

DIP Credit Agreement. The conversion (or “roll-up”) is hereby authorized as compensation for,



                                                13
20-10161-jlg      Doc 199      Filed 02/20/20 Entered 02/20/20 20:17:06             Main Document
                                           Pg 14 of 61



in consideration for, and solely on account of, the agreement of Prepetition Lenders to fund the

New Money DIP Loans and not as payments under, adequate protection for, or otherwise on

account of, any Prepetition Obligations. The Prepetition Lenders would not have otherwise

consented to the use of their Cash Collateral or the subordination of their liens to the DIP Liens,

and the DIP Agent and DIP Lenders would not be willing to continue providing the New Money

DIP Loans without the inclusion of the Roll-Up DIP Loans in the DIP Obligations. Because the

Roll-Up DIP Loans are subject to the reservation of rights in paragraph 37, they will not prejudice

the right of any party in interest.

        I.      Adequate Protection. The Prepetition Agent and the Prepetition Secured Parties

are entitled to receive Adequate Protection to the extent of any aggregate Diminution in Value of

their respective interests in the Prepetition Collateral. Pursuant to Sections 361, 363, and 507(b)

of the Bankruptcy Code, as Adequate Protection, subject in all respects to the Carve Out (as defined

herein), the Prepetition Secured Parties received and will continue to receive (i) solely to the extent

of any Diminution in Value of their interests in the Prepetition Collateral, adequate protection liens

and superpriority claims, as more fully set forth in paragraphs 13–16 herein, and (ii) current

payment of reasonable and documented fees and expenses of the Prepetition Agent and the Ad Hoc

Group (including without limitation, legal and other professionals’ fees and expenses of the

Prepetition Agent and the Ad Hoc Group, whether arising before or after the Petition Date).

        J.      Sections 506(c) and 552(b). In light of (i) the DIP Agent’s and DIP Lenders’

agreement that their liens and superpriority claims shall be subject to the Carve Out and (ii) the

Prepetition Agent and Prepetition Lenders’ agreement that their respective liens and claims,

including any adequate protection liens and claims, shall be subject to the Carve Out and

subordinate to the DIP Liens, (a) the Prepetition Secured Parties are entitled to a waiver of any



                                                  14
20-10161-jlg     Doc 199      Filed 02/20/20 Entered 02/20/20 20:17:06             Main Document
                                          Pg 15 of 61



“equities of the case” exception under Section 552(b) of the Bankruptcy Code and (b) the DIP

Agent, DIP Lenders, and Prepetition Secured Parties are each entitled to a waiver of the provisions

of Section 506(c) of the Bankruptcy Code to the extent set forth herein.

       K.      Good Faith of the DIP Agent and DIP Lenders.

               (i)     Willingness to Provide Financing. The DIP Lenders have indicated a

willingness to provide and to continue to provide the DIP Facility to the Debtors subject to (a) entry

of this Final Order; (b) final approval of the terms and conditions of the DIP Facility and the DIP

Documents; (c) satisfaction of the closing conditions set forth in the DIP Documents; and (d)

findings by this Court that the DIP Facility is essential to the Debtors’ estates, that the DIP Agent

and DIP Lenders are extending credit to the Debtors pursuant to the DIP Documents in good faith,

and that the DIP Agent’s and DIP Lenders’ DIP Superpriority Claims and DIP Liens, and other

protections granted pursuant to this Final Order and the DIP Documents will have the protections

provided by Section 364(e) of the Bankruptcy Code.

               (ii)    Business Judgment and Good Faith Pursuant to Section 364(e). The terms

and conditions of the DIP Facility and the DIP Documents, and the fees paid and to be paid

thereunder, (a) are fair, reasonable, and the best available to the Debtors under the circumstances;

(b) are appropriate for secured financing to debtors in possession; (c) reflect the Debtors’ exercise

of prudent business judgment consistent with their fiduciary duties; and (d) are supported by

reasonably equivalent value and consideration. The terms and conditions of the DIP Facility and

the use of Cash Collateral were negotiated in good faith and at arms’ length among the Debtors,

DIP Agent, DIP Lenders, and the Prepetition Secured Parties, with the assistance and counsel of

their respective advisors. Use of Cash Collateral and credit to be extended under the DIP Facility

shall be deemed to have been allowed, advanced, made, or extended in good faith by the DIP



                                                  15
20-10161-jlg        Doc 199   Filed 02/20/20 Entered 02/20/20 20:17:06           Main Document
                                          Pg 16 of 61



Agent, DIP Lenders, and the Prepetition Secured Parties within the meaning of Section 364(e) of

the Bankruptcy Code.

               (iii)    Consent to DIP Financing and Use of Cash Collateral. Absent an order of

this Court and the provision of Adequate Protection, consent of the Prepetition Secured Parties is

required for the Debtors’ use of Cash Collateral and other Prepetition Collateral. The Prepetition

Secured Parties have consented, or are deemed pursuant to the Prepetition Documents to have

consented, or have not objected to the Debtors’ use of Cash Collateral and other Prepetition

Collateral or to the Debtors’ entry into the DIP Documents in accordance with and subject to the

terms and conditions in this Final Order and the DIP Documents.

       L.      Final Hearing. Notice of this Final Hearing and the relief requested in the DIP

Motion has been provided by the Debtors in accordance with the terms of the Interim Order,

whether by facsimile, electronic mail, overnight courier, or hand delivery, to certain parties in

interest, including the Notice Parties. In addition, counsel for the Committee received notice of

the Final Hearing and has had sufficient opportunity to review the DIP Motion, the Interim Order,

and this Final Order. The Debtors have made reasonable efforts to afford the best notice possible

under the circumstances, and no other notice is required in connection with the relief set forth in

this Final Order.

       Based upon the foregoing findings and conclusions, the DIP Motion, and the record before

the Court with respect to the DIP Motion, and after due consideration and good and sufficient

cause appearing therefor,

       IT IS HEREBY ORDERED THAT:

               1.       Final Financing Approved. The DIP Motion is granted on a final basis. The

DIP Facility, in an amount up to the Final Financing (as defined herein), is authorized and



                                                16
20-10161-jlg       Doc 199   Filed 02/20/20 Entered 02/20/20 20:17:06            Main Document
                                         Pg 17 of 61



approved, and the use of Cash Collateral is authorized and approved, in each case, on a final basis

and subject to the terms and conditions set forth in the DIP Documents or this Final Order, as

applicable. All objections to this Final Order, to the extent not withdrawn, waived, settled, or

resolved are hereby denied and overruled. This Final Order shall become effective immediately

upon its entry.

DIP Facility Authorization

                  2.   Authorization of the DIP Facility. The DIP Facility, including the Roll-Up

DIP Loans and the Final Financing, are hereby approved on a final basis. The Debtors are

expressly and immediately authorized and empowered on a final basis to continue borrowing under

the DIP Facilities and to incur and to perform the DIP Obligations in accordance with, and subject

to, the terms of the Interim Order, this Final Order, and the DIP Documents and to deliver all

instruments, certificates, agreements, and documents that may be required or necessary for the

performance by the Debtors under the DIP Facility and the creation and perfection of the DIP Liens

(as defined herein) described in and provided for by the Interim Order, this Final Order, and the

DIP Documents and such acts as shall be necessary or desirable in order to effect the roll up and

conversion of the Debtors’ outstanding obligations under the Super Senior Credit Facilities held

by the DIP Lenders as of the date hereof into Roll-Up DIP Loans. The Debtors are hereby

authorized and directed on a final basis to pay, in accordance with the Interim Order and this Final

Order, any principal, interest, fees, expenses, and other amounts described in the DIP Documents,

the Interim Order, and this Final Order, as such amounts become due and owing, without need to

obtain further Court approval (except as otherwise provided herein or in the DIP Documents

(including any related fee letters)), subject to and in accordance with the term hereof and thereof,

respectively, including, without limitation, any closing fees, commitment fees, structuring fees,



                                                 17
20-10161-jlg    Doc 199     Filed 02/20/20 Entered 02/20/20 20:17:06           Main Document
                                        Pg 18 of 61



and administrative agent’s fees, as well as any reasonable and documented fees and disbursements

of the DIP Agent’s and the DIP Lenders’ professionals, as set forth herein and in the DIP Credit

Agreement, whether or not such professional fees and disbursements arose before or after the

Petition Date, and whether or not the transactions contemplated hereby are consummated, to

implement all applicable reserves and to take any other actions that may be necessary or

appropriate, all to the extent provided in the Interim Order, this Final Order and the DIP

Documents. All collections and proceeds from ordinary course collections, asset sales, debt or

equity issuances, insurance recoveries, condemnations, or otherwise will be deposited and applied

as required by this Final Order and the DIP Documents. The DIP Documents shall represent valid

and binding obligations of the Debtors, enforceable against each of the Debtors and their estates

in accordance with their terms.

               3.     Authorization to Borrow. In order to prevent immediate and irreparable

harm to the Debtors’ estates, from the entry of this Final Order through and including the DIP

Termination Date (as defined herein), and subject to the terms, conditions, limitations on

availability, and reserves set forth in the DIP Documents and this Final Order, the Debtors are

hereby authorized to request extensions of credit (in the form of New Money DIP Loans) up to an

aggregate outstanding principal amount of not greater than $25.0 million at any one time

outstanding under the DIP Facility (the “Final Financing”).

               4.     DIP Obligations. The DIP Documents and this Final Order shall constitute

and evidence the validity and binding effect of the Debtors’ DIP Obligations, which DIP

Obligations shall be enforceable against the Debtors, their estates, and any successors thereto,

including, without limitation, any trustee appointed in the Chapter 11 Cases or in any case under

Chapter 7 of the Bankruptcy Code upon the conversion of any of the Chapter 11 Cases, or in any



                                               18
20-10161-jlg     Doc 199     Filed 02/20/20 Entered 02/20/20 20:17:06             Main Document
                                         Pg 19 of 61



other proceedings superseding or related to any of the foregoing (collectively, the “Successor

Cases”). Upon entry of this Final Order, the DIP Obligations will include all loans and any other

indebtedness or obligations, contingent or absolute, which may now or from time to time be owing

by any of the Debtors to the DIP Agent or any of the DIP Lenders under the DIP Documents or

this Final Order, including, without limitation, all principal, accrued and unpaid interest, costs,

fees, expenses, and other amounts under the DIP Documents and this Final Order. The DIP Parties

shall be jointly and severally liable for the DIP Obligations. The DIP Obligations shall be due and

payable, without notice or demand, and the use of Cash Collateral shall automatically cease on the

DIP Termination Date (as defined herein), except as provided in paragraphs 26 and 30 herein, and

subject to the Carve Out requirements in paragraph 34 herein. No obligation, payment, transfer,

or grant of collateral security hereunder or under the DIP Documents (including any DIP

Obligation or DIP Liens (as defined herein) and including, in connection with any Adequate

Protection provided to the Prepetition Secured Parties hereunder, subject to paragraph 37 herein)

shall be stayed, restrained, voidable, avoidable, or recoverable under the Bankruptcy Code or under

any applicable law (including, without limitation, under Sections 502(d), 544, and 547 to 550 of

the Bankruptcy Code or under any applicable state Uniform Voidable Transactions Act, Uniform

Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act, or similar statute or common law)

or subject to any avoidance, reduction, setoff, recoupment, offset, recharacterization, subordination

(whether equitable, contractual, or otherwise), counterclaim, cross-claim, defense, or any other

challenge under the Bankruptcy Code or any applicable law or regulation by any person or entity.

               5.      DIP Liens. In order to secure the DIP Obligations (but as to the Roll-Up

DIP Loans, subject and without prejudice to the rights of parties in interest, including the

Committee or any other statutory committee that may be appointed in the Chapter 11 Cases, as set



                                                 19
20-10161-jlg     Doc 199      Filed 02/20/20 Entered 02/20/20 20:17:06             Main Document
                                          Pg 20 of 61



forth in paragraph 37 herein), effective immediately upon entry of this Final Order, pursuant to

Sections 361, 362, 364(c)(2), 364(c)(3), and 364(d) of the Bankruptcy Code, the DIP Agent, for

the benefit of itself and the DIP Lenders, was granted upon entry of the Interim Order, and is hereby

granted on a final basis continuing, valid, binding, enforceable, non-avoidable, and automatically

and properly perfected postpetition security interests in and liens on (collectively, the “DIP Liens”)

all real and personal property, whether now existing or hereafter arising and wherever located,

tangible and intangible, of, with respect to the DIP Obligations, each of the DIP Parties (the “DIP

Collateral”), including without limitation:     (a) all cash, cash equivalents, deposit accounts,

securities accounts, accounts, other receivables (including credit card receivables), chattel paper,

contract rights, inventory (wherever located), instruments, documents, securities (whether or not

marketable) and investment property (including, without limitation, all of the issued and

outstanding capital stock of each of its subsidiaries), furniture, fixtures, equipment (including

documents of title), goods, franchise rights, trade names, trademarks, servicemarks, copyrights,

patents, license rights, intellectual property, general intangibles (including, for the avoidance of

doubt, payment intangibles), rights to the payment of money (including, without limitation, tax

refunds and any other extraordinary payments), supporting obligations, guarantees, letter of credit

rights, commercial tort claims, causes of action, and all substitutions, indemnification rights, all

present and future intercompany debt, books and records related to the foregoing, and proceeds of

the foregoing, wherever located, including insurance or other proceeds, (b) all owned real property

interests and all leasehold real property interests and proceeds thereof, and (c) all other property

of the DIP Parties that was not otherwise subject to valid, perfected, enforceable and nonavoidable

liens on the Petition Date. Notwithstanding the foregoing, the DIP Collateral shall not include

(and the DIP Liens shall not extend to) (i) assets held by the Debtors in trust and (ii) avoidance



                                                  20
20-10161-jlg     Doc 199      Filed 02/20/20 Entered 02/20/20 20:17:06             Main Document
                                          Pg 21 of 61



actions under Chapter 5 of the Bankruptcy Code or applicable state law equivalents (other than

actions under section 549 of the Bankruptcy Code) (together, the “Avoidance Actions”) or the

proceeds thereof. Nothing herein shall limit, subordinate, or constitute a waiver of any rights and

priorities of claimants with statutory trust rights, including those afforded under the Perishable

Agricultural Commodities Act of 1930, as amended, 7 U.S.C. §§ 499a et. seq or the Packers and

Stockyards Act of 1921, as amended, 7 U.S.C. §§ 181 et. seq. (“PACA/PASA Trusts”).

Notwithstanding the foregoing, or anything to the contrary contained in this Final Order, in the

Interim Order, or the DIP Documents, DIP Collateral constituting assets that were in existence on

the Petition Date that were not encumbered by the Prepetition Liens shall not secure the Roll-Up

DIP Loans.

               6.      DIP Lien Priority. The DIP Liens securing the DIP Obligations (but as to

the Roll-Up DIP Loans, subject and without prejudice to the rights of parties in interest, including

the Committee or any other statutory committee that may be appointed in the Chapter 11 Cases, as

set forth in paragraph 37 herein) are valid, automatically perfected, non-avoidable, senior in

priority and superior to any security, mortgage, collateral interest, lien, or claim to any of the DIP

Collateral, except that the DIP Liens shall be subject to the Carve Out and shall otherwise be junior

only to Permitted Liens. Other than as set forth in this Final Order or in the DIP Documents, the

DIP Liens shall not be made subject to or pari passu with any lien or security interest heretofore

or hereinafter granted in the Chapter 11 Cases or any Successor Cases and shall be valid and

enforceable against any trustee appointed in the Chapter 11 Cases or any Successor Cases, upon

the conversion of any of the Chapter 11 Cases to a case under Chapter 7 of the Bankruptcy Code

(or in any other Successor Case) and/or upon the dismissal of any of the Chapter 11 Cases or

Successor Cases. The DIP Liens shall not be subject to Section 510, 549, or 550 of the Bankruptcy



                                                  21
20-10161-jlg     Doc 199      Filed 02/20/20 Entered 02/20/20 20:17:06             Main Document
                                          Pg 22 of 61



Code, other than in respect of any Prepetition Obligations that have been satisfied and replaced by

Roll-Up DIP Loans pursuant to this Final Order (subject in all respects to the Challenge Deadline

and related provisions set forth in paragraph 37). No lien or interest avoided and preserved for the

benefit of the estate pursuant to Section 551 of the Bankruptcy Code shall be pari passu with or

senior to the DIP Liens.

               7.      Superpriority Claims. The DIP Agent, on behalf of itself and the DIP

Lenders, was granted upon entry of the Interim Order, and is hereby granted on a final basis,

pursuant to Section 364(c)(1) of the Bankruptcy Code, an allowed superpriority administrative

expense claim in each of the Chapter 11 Cases and any Successor Cases (a “DIP Superpriority

Claim”) for all DIP Obligations (but as to the Roll-Up DIP Loans, subject and without prejudice

to the rights of parties in interest, including the Committee or any other statutory committee that

may be appointed in the Chapter 11 Cases, as set forth in paragraph 37 herein) (a) except as set

forth herein, with priority over any and all administrative expense claims and unsecured claims

against the Debtors or their estates in any of the Chapter 11 Cases and any Successor Cases, at any

time existing or arising, of any kind or nature whatsoever, including, without limitation,

administrative expenses of the kinds specified in or ordered pursuant to Bankruptcy Code

Sections 105, 326, 328, 330, 331, 364, 503(a), 503(b), 507(a), 507(b), 546(c), 546(d), 726, 1113

and 1114, and any other provision of the Bankruptcy Code, as provided under Section 364(c)(1)

of the Bankruptcy Code, and (b) which shall at all times be senior to the rights of the Debtors and

their estates and any successor trustee or other estate representative to the extent permitted by law;

provided, however, the proceeds of Avoidance Actions shall only be available to satisfy the DIP

Superpriority Claims (other than the Roll-Up DIP Loans) after exhausting recovery from all other




                                                  22
20-10161-jlg     Doc 199      Filed 02/20/20 Entered 02/20/20 20:17:06             Main Document
                                          Pg 23 of 61



assets. Notwithstanding anything to the contrary in this Final Order, the DIP Superpriority Claim

shall be subject in all respects to the Carve Out.

               8.      No Obligation to Extend Credit. Except as required to fund the Carve Out

as set forth in paragraph 34, the DIP Agent and DIP Lenders shall have no obligation to make any

loan under the DIP Documents, unless all of the conditions precedent to the making of such

extension of credit under the DIP Documents and this Final Order have been satisfied in full or

waived by the DIP Agent (acting at the direction of the Requisite DIP Lenders, as applicable, and

in accordance with the terms of the DIP Credit Agreement).

               9.      Use of Proceeds of DIP Facility. From and after the Petition Date, the

Debtors shall use proceeds from borrowings under the DIP Facility in accordance with the Budget

(subject to Permitted Variances), only for the purposes specifically set forth in this Final Order and

the DIP Documents, and in compliance with the terms and conditions in this Final Order and the

DIP Documents.

               10.     Roll-Up of Loans. Upon entry of this Final Order, without any further

action by the Debtors or any other party, the DIP Lenders shall be deemed to make Roll-Up DIP

Loans in an aggregate principal amount equal to the Debtors’ outstanding obligations under the

Super Senior Credit Facilities held by the DIP Lender as of the date hereof, which Roll-Up DIP

Loans shall be used to satisfy and discharge such obligations pursuant to the terms and conditions

of the DIP Credit Agreement. The conversion (or “roll-up”) is hereby authorized as compensation

for, in consideration for, and solely on account of, the agreement of Prepetition Lenders to fund

the New Money DIP Loans and not as payments under, adequate protection for, or otherwise on

account of, any Prepetition Obligations. The Prepetition Lenders would not have otherwise

consented to the use of their Cash Collateral or the subordination of their liens to the DIP Liens,



                                                     23
20-10161-jlg      Doc 199      Filed 02/20/20 Entered 02/20/20 20:17:06           Main Document
                                           Pg 24 of 61



and the DIP Agent and DIP Lenders would not be willing to continue providing the New Money

DIP Loans without the inclusion of the Roll-Up DIP Loans in the DIP Obligations. Because the

Roll-Up DIP Loans are subject to the reservation of rights in paragraph 37, they will not prejudice

the right of any party in interest.

Authorization to Use Cash Collateral

                11.     Authorization to Use Cash Collateral. Subject to the terms and conditions

of this Final Order (including, without limitation, paragraphs 30 and 35 hereof), the DIP Facility,

and the DIP Documents, and in accordance with the Budget (including Permitted Variances), the

Debtors are authorized to use Cash Collateral until the DIP Termination Date. Nothing in this

Final Order shall authorize the disposition of any assets of the Debtors or their estates outside the

ordinary course of business, or any Debtor’s use of any Cash Collateral or other proceeds resulting

therefrom, except as permitted in this Final Order, the DIP Facility, the DIP Documents, the

Restructuring Support Agreement (including, but not limited to, the sale transactions contemplated

by the Bid Procedures), and in accordance with the Budget (including Permitted Variances).

                12.     Adequate Protection Liens.

                        (i)     Prepetition Adequate Protection Liens. Pursuant to Sections 361,

363(e), and 364(d) of the Bankruptcy Code, as adequate protection of the interests of the

Prepetition Secured Parties in the Prepetition Collateral, solely to the extent against any aggregate

Diminution in Value of such interests in the Prepetition Collateral, the Prepetition Loan Parties

hereby grant (as of the date of entry of the Interim Order) to the Prepetition Agent, on behalf of

itself and the Prepetition Secured Parties, continuing, valid, binding, enforceable and perfected

postpetition security interests in and liens on the DIP Collateral (subject and without prejudice to

the rights of parties in interest, including the Committee or any other statutory committee that may



                                                 24
20-10161-jlg     Doc 199      Filed 02/20/20 Entered 02/20/20 20:17:06              Main Document
                                          Pg 25 of 61



be appointed in the Chapter 11 Cases, as set forth in paragraph 37 herein) (the “Adequate

Protection Liens”).

               13.     Priority of Adequate Protection Liens.

                       (i)     The Adequate Protection Liens shall be subject to the Carve Out and

shall otherwise be junior only to (1) Permitted Liens and (2) the DIP Liens, and the Adequate

Protection Liens shall otherwise be senior to all other security interests in, liens on, or claims

against any of the DIP Collateral. For the avoidance of doubt, the Prepetition Agent shall hold the

Adequate Protection Liens on behalf of the Prepetition Secured Parties and shall deliver the

proceeds and/or other benefits of such Adequate Protection Liens to the Prepetition Secured Parties

strictly in accordance with the Prepetition Documents (including any waterfall provision set forth

therein) as may be ordered by the Court.

                       (ii)    Except as provided herein, including, without limitation, with

respect to the Carve Out, the Adequate Protection Liens shall not be made subject to or pari passu

with any lien or security interest heretofore or hereinafter granted in the Chapter 11 Cases or any

Successor Cases and shall be valid and enforceable against any trustee appointed in any of the

Chapter 11 Cases or any Successor Cases, or upon the dismissal of any of the Chapter 11 Cases or

Successor Cases. Subject to the provisions of paragraph 37, the Adequate Protection Liens shall

not be subject to Sections 510, 549, or 550 of the Bankruptcy Code. No lien or interest avoided

and preserved for the benefit of the estate pursuant to Section 551 of the Bankruptcy Code shall

be pari passu with or senior to the Prepetition Liens or the Adequate Protection Liens.

               14.     Adequate Protection Superpriority Claims.

                       (i)     Prepetition Superpriority Claims. As further adequate protection of

the interests of the Prepetition Secured Parties in the Prepetition Collateral, solely to the extent of



                                                  25
20-10161-jlg     Doc 199      Filed 02/20/20 Entered 02/20/20 20:17:06               Main Document
                                          Pg 26 of 61



any Diminution in Value (if any) of their respective interests in the Prepetition Collateral, and

subject in all respects to the Carve Out, the Prepetition Agent, on behalf of itself and the Prepetition

Secured Parties, is hereby granted (as of the date of entry of the Interim Order) as and to the extent

provided by Section 507(b) of the Bankruptcy Code allowed superpriority administrative expense

claims in each of the Chapter 11 Cases and any Successor Cases (subject and without prejudice to

the rights of parties in interest, including the Committee or any other statutory committee that may

be appointed in the Chapter 11 Cases, as set forth in paragraph 37 herein) (the “Adequate

Protection Superpriority Claims”); provided, however, that the proceeds of Avoidance Actions

shall not be available to satisfy the Adequate Protection Superpriority Claims.

               15.     Priority of the Adequate Protection Superpriority Claims. Except as set

forth herein, subject and without prejudice to the rights of parties in interest, including the

Committee or any other statutory committee that may be appointed in the Chapter 11 Cases, as set

forth in paragraph 37 herein, the Adequate Protection Superpriority Claims shall have priority over

all administrative expense claims and unsecured claims against the Debtors or their estates, now

existing or hereafter arising, of any kind or nature whatsoever, including, without limitation,

administrative expenses of the kinds specified in or ordered pursuant to Sections 105, 326, 328,

330, 331, 503(a), 503(b), 507(a), 507(b), 546(c), 546(d), 726, 1113 and 1114 of the Bankruptcy

Code; provided, however, that the Adequate Protection Superpriority Claims shall be subject to the

Carve Out and shall be junior to the DIP Superpriority Claim.               The Adequate Protection

Superpriority Claims shall have the same priority between and among the Prepetition Parties as

the claims such parties held prior to the Commencement Date. For the avoidance of doubt, the

Prepetition Agent shall hold the Adequate Protection Superpriority Claim on behalf of the

Prepetition Secured Parties and shall deliver the proceeds and/or other benefits of such Adequate



                                                   26
20-10161-jlg     Doc 199     Filed 02/20/20 Entered 02/20/20 20:17:06            Main Document
                                         Pg 27 of 61



Protection Superpriority Claim to the Prepetition Secured Parties strictly in accordance with the

Prepetition Documents (including any waterfall provision set forth therein).

               16.    Adequate Protection Payments and Protections for Prepetition Secured

Parties. As further adequate protection (the “Adequate Protection Payments”), the Debtors were

authorized and directed pursuant to the Interim Order, and continue to be authorized and directed

pursuant to this Final Order, to pay in cash (i) current payment in cash of all reasonable and

documented (in summary form) prepetition and postpetition fees and expenses payable to the

Prepetition Agent under the Prepetition Documents (limited, in the case of counsel, to all

reasonable and documented out-of-pocket fees, costs, disbursements, and expenses payable to

outside counsel, Davis Polk & Wardwell LLP (“DPW”)) and (ii) all reasonable and documented

(in summary form) prepetition and postpetition fees and expenses payable to the Ad Hoc Group

(limited, in the case of counsel, to all reasonable and documented out-of-pocket fees, costs,

disbursements, and expenses payable to outside counsel, King & Spalding LLP (“K&S”)). The

payment of the professional fees and expenses set forth in this paragraph 16 shall be made within

ten (10) business days (which time period may be extended by the applicable professional)

following receipt by the Debtors, the Committee, and the U.S. Trustee (the “Review Period”) of

an invoice therefor (the “Invoiced Fees”) and without the necessity of filing formal fee

applications, including as to any amounts arising before or after the Petition Date. The invoices

for such Invoiced Fees shall include the number of hours billed (except for financial advisors or

other professionals that are not customarily compensated on an hourly basis), a summary

description of services provided, and the aggregate expenses incurred by the applicable

professional firm; provided, however, that any such invoice (i) may be limited and/or redacted to

protect privileged, confidential, or proprietary information, (ii) shall not be required to contain



                                                27
20-10161-jlg     Doc 199      Filed 02/20/20 Entered 02/20/20 20:17:06             Main Document
                                          Pg 28 of 61



individual time detail (provided that such invoice shall contain (except for financial advisors or

other professionals that are not customarily compensated on an hourly basis) summary data

regarding hours worked by each timekeeper for the applicable professional and such timekeepers’

hourly rates), and (iii) shall not be required to comply with the U.S. Trustee fee guidelines. Any

objections raised by the Debtors, the U.S. Trustee, or the Committee with respect to any portion

of the Invoiced Fees (the “Disputed Invoiced Fees”) must be in writing and state with particularity

the specific objections to the Disputed Invoiced Fees in reasonable narrative detail and the basis

for such objections and must be submitted to the applicable professional within the Review Period.

If, after the Review Period, an objection remains unresolved, it may be submitted to the Court for

resolution by the objecting party or the applicable professional. Pending such resolution, the

undisputed portion of any Invoiced Fees shall be paid promptly by the Debtors. Any and all fees,

costs, and expenses paid prior to the Petition Date by any of the Debtors to the Prepetition Secured

Parties in connection or with respect to these matters, are hereby approved in full and shall not be

subject to avoidance, disgorgement or any similar form of recovery by the Debtors or any other

person.

               17.     Adequate Protection Reservation. Nothing herein shall impair or modify

the application of Section 507(b) of the Bankruptcy Code in the event that the Adequate Protection

provided to the Prepetition Secured Parties hereunder is insufficient to compensate for any

Diminution in Value of their respective interests in the Prepetition Collateral during the Chapter

11 Cases or any Successor Cases. The receipt by the Prepetition Secured Parties of the Adequate

Protection herein shall not be deemed an admission that the interests of the Prepetition Secured

Parties are adequately protected. Further, this Final Order shall not prejudice or limit the rights of

the Prepetition Secured Parties to seek additional relief with respect to the use of Cash Collateral



                                                  28
20-10161-jlg      Doc 199      Filed 02/20/20 Entered 02/20/20 20:17:06              Main Document
                                           Pg 29 of 61



or for additional adequate protection, subject, in all respects, to the terms and limitations of the

Prepetition Documents.

                 18.    Effect of Order on Adequate Protection. In the event that it is determined

by a final order, which order shall not be subject to any appeal, stay, reversal, or vacatur, that (a) no

Diminution in Value of any Prepetition Secured Party’s respective interests has occurred or

(b) such Prepetition Secured Party is determined to be undersecured, then a party in interest shall

have the right to assert that payments of Adequate Protection shall be applied toward repayment

of the principal amount due under the Prepetition Credit Agreement as is owing to such Prepetition

Secured Party.

Provisions Common to DIP Financing and Use of Cash Collateral

                 19.    Amendment of the DIP Documents. The DIP Documents may from time to

time be amended, modified, or supplemented by the parties thereto without further order of the

Court if (a) the amendment, modification, or supplement (i) is in accordance with the DIP

Documents and (ii) does not prejudice the rights of the Debtors or their estates in any material

respect; (b) a copy (which may be provided through electronic mail or facsimile) of the

amendment, modification, or supplement is provided to counsel to the Committee, any other

statutory committee appointed in the Chapter 11 Cases, and the U.S. Trustee (collectively, the

“Notice Parties”); and (c) notice of the amendment, modification or supplement is filed with the

Court; provided, that neither consent of the Notice Parties nor approval of the Court will be

necessary to effectuate any such amendment, modification, or supplement; and provided, further,

that such amendment, modification, or supplement shall be without prejudice to the right of any

party in interest to be heard regarding such proposed amendment.




                                                   29
20-10161-jlg     Doc 199      Filed 02/20/20 Entered 02/20/20 20:17:06               Main Document
                                          Pg 30 of 61



               20.       Budget Maintenance and Compliance. The use of borrowings under the

DIP Facility shall be in accordance with the Budget (subject to the Permitted Variances, and except

as otherwise provided under this Final Order) and the terms and conditions set forth in the DIP

Documents and this Final Order; provided, that, in the case of fees, costs, and expenses of the DIP

Agent, the Prepetition Agent, the Ad Hoc Group, the Debtors’ Professionals, and the Committee’s

Professionals, the Debtors shall pay such fees, costs, and expenses in accordance with the DIP

Documents, the Interim Order and this Final Order without being limited by the Budget. The

Budget and any modification to, or amendment or update of, the Budget shall be subject to the

approval of, and in form and substance acceptable to, the DIP Agent (acting at the direction of the

Requisite DIP Lenders); provided that any modification to the Committee’s professional fees in

the Budget shall be subject to the approval of the Committee. The Debtors shall deliver prior

notice to the U.S. Trustee and counsel to the Committee of any modification to, or amendment or

update of, the Budget.

               21.       Modification of Automatic Stay.       The automatic stay imposed under

Section 362(a)(2) of the Bankruptcy Code is hereby modified as necessary to effectuate all of the

terms and provisions of this Final Order, including, without limitation, to (a) permit the Debtors to

grant the DIP Liens, Adequate Protection Liens, DIP Superpriority Claims, and Adequate

Protection Superpriority Claims; (b) permit the Debtors to perform such acts as the DIP Agent,

DIP Lenders, or the Prepetition Agent each may reasonably request to assure the perfection and

priority of the liens granted herein; (c) permit the Debtors to incur all liabilities and obligations to

the DIP Agent, DIP Lenders, and Prepetition Secured Parties under the DIP Documents, the DIP

Facility, and this Final Order; and (d) authorize the Debtors to make, and the DIP Agent, the DIP

Lenders, and the Prepetition Secured Parties to retain and apply, payments made in accordance



                                                   30
20-10161-jlg     Doc 199      Filed 02/20/20 Entered 02/20/20 20:17:06              Main Document
                                          Pg 31 of 61



with the terms of this Final Order, the DIP Documents, and the Prepetition Documents, as

applicable.

               22.     Perfection of DIP Liens and Adequate Protection Liens. This Final Order

shall be sufficient and conclusive evidence of the creation, validity, perfection, and priority of all

liens granted herein, including the DIP Liens and the Adequate Protection Liens, without the

necessity of filing or recording any financing statement, mortgage, notice, or other instrument or

document which may otherwise be required under the law or regulation of any jurisdiction or the

taking of any other action (including, for the avoidance of doubt, entering into any deposit account

control agreement) to validate or perfect (in accordance with applicable non-bankruptcy law) the

DIP Liens and the Prepetition Adequate Protection Liens or to entitle the DIP Agent, the DIP

Lenders, the DIP Obligations, the Prepetition Secured Parties, and the Prepetition Obligations to

the priorities granted herein. Notwithstanding the foregoing, the DIP Agent and the Prepetition

Agent each are authorized, but not required, to file, subject to the terms and priorities of this Final

Order, as they in their respective sole discretion deem necessary or advisable, such financing

statements, security agreements, mortgages, notices of liens, and other similar documents to

perfect in accordance with applicable non-bankruptcy law or to otherwise evidence the DIP Liens

and the Prepetition Adequate Protection Liens, and all such financing statements, mortgages,

notices, and other documents shall be deemed to have been filed or recorded as of the Petition

Date; provided, however, that no such filing or recordation shall be necessary or required in order

to create or perfect the DIP Liens or the Adequate Protection Liens. The Debtors, without further

consent of any party, are authorized on a final basis to execute and deliver, upon request of the DIP

Agent and/or the Prepetition Agent, all such financing statements, mortgages, notices, and other

documents as the DIP Agent or the Prepetition Agent may reasonably request. The DIP Agent and



                                                  31
20-10161-jlg     Doc 199      Filed 02/20/20 Entered 02/20/20 20:17:06             Main Document
                                          Pg 32 of 61



the Prepetition Agent, each in its discretion, may file a photocopy of this Final Order as a financing

statement with any filing or recording office or with any registry of deeds or similar office, in

addition to or in lieu of such financing statements, notices of lien, or similar instrument. To the

extent that the Prepetition Agent is the secured party under any security agreement, mortgage,

leasehold mortgage, landlord waiver, credit card processor notices or agreements, bailee letters,

custom broker agreements, financing statement, account control agreements, or any other

Prepetition Documents or is listed as loss payee or additional insured under any of the Debtors’

insurance policies, the DIP Agent shall also be deemed to be the secured party or mortgagee, as

applicable, under such documents or to be the loss payee or additional insured, as applicable. The

Prepetition Agent shall serve as agent for the DIP Agent for purposes of perfecting the DIP Agent’s

liens on all DIP Collateral that, without giving effect to the Bankruptcy Code and this Final Order,

is of a type such that perfection of a lien therein may be accomplished only by possession or control

by a secured party.

               23.     Application of Proceeds of Collateral. As a condition to the entry of the

DIP Documents, the continued extension of credit under the DIP Facility and the continued

authorization to use Cash Collateral, the Debtors agreed that as of and commencing on the date of

the Interim Hearing, the Debtors shall apply all net proceeds of DIP Collateral in accordance with

the DIP Credit Agreement; provided that, for the avoidance of doubt, the amount of net proceeds

applied on account of the sale of assets in connection with the Stalking Horse Bid shall be limited

in an amount determined by Requisite DIP Lenders in good faith and in consultation with the

Debtors and their advisors and the Committee and its advisors to ensure sufficient liquidity to fund

the remaining disbursements set forth in the Budget in effect at such time after taking into account

the Debtors’ (a) cash on hand and (b) anticipated receipts and disbursements; provided, however,



                                                  32
20-10161-jlg     Doc 199      Filed 02/20/20 Entered 02/20/20 20:17:06              Main Document
                                          Pg 33 of 61



that nothing in this Order shall be deemed (or otherwise interpreted as) a finding or ruling that any

such items in the Budget (other than the Carve Out) have a priority senior to the DIP Superpriority

Claims or the Adequate Protection Superpriority Claims. The reduction of any Prepetition

Obligations is subject to the preservation of rights provided in paragraph 37 herein. Protections

of Rights of DIP Agent, DIP Lenders and Prepetition Secured Parties.

               (a)     Unless the DIP Agent (acting at the direction of the Requisite DIP Lenders)

and the Prepetition Agent (acting at the direction of the “Required Lenders” (as such term is

defined in the Prepetition Credit Agreement, the “Required Lenders”)) shall have provided their

prior written consent, or all DIP Obligations have been paid in full in cash and all commitments

thereunder are terminated, it shall constitute an Event of Default (as defined herein) if the Debtors

seek in any of these Chapter 11 Cases or any Successor Cases any order (including any order

confirming any plan of reorganization or liquidation) that authorizes any of the following (unless

such order provides for the simultaneous satisfaction of such obligations): (i) the obtaining of

credit or the incurring of indebtedness that is secured by a security, mortgage, or collateral interest

or other lien on all or any portion of the DIP Collateral or Prepetition Collateral and/or that is

entitled to administrative priority status, in each case that is superior to or pari passu with the DIP

Liens, the DIP Superpriority Claim, the Prepetition Liens, the Prepetition Adequate Protection

Liens, and/or the Adequate Protection Superpriority Claims; (ii) the use of Cash Collateral for any

purpose other than as permitted in the DIP Documents and this Final Order; or (iii) any

modification of any of the DIP Agent’s, the DIP Lenders’, or the Prepetition Secured Parties’ rights

under the Interim DIP Order, this Final Order, the DIP Documents, or the Prepetition Documents

with respect any DIP Obligations or Prepetition Obligations (except as expressly contemplated by

the Restructuring Support Agreement).



                                                  33
20-10161-jlg     Doc 199      Filed 02/20/20 Entered 02/20/20 20:17:06              Main Document
                                          Pg 34 of 61



               (b)     The Debtors (and/or their legal and financial advisors in the case of

clauses (ii) through (iv) below) will, until the DIP Termination Date, (i) maintain books, records,

and accounts to the extent and as required by the DIP Documents; (ii) reasonably cooperate with,

consult with, and provide to the DIP Agent and the DIP Lenders all such information and

documents that any or all of the Debtors are obligated (including upon the request by the DIP

Agent (acting at the direction of the Requisite DIP Lenders)) to provide under the DIP Documents

or the provisions of this Final Order; (iii) upon reasonable advance notice, permit consultants,

advisors, and other representatives of each of the DIP Agent (acting at the direction of the Requisite

DIP Lenders), the DIP Lenders, the Prepetition Agent (acting at the direction of the Required

Lenders), and the Ad Hoc Group to visit and inspect any of the Debtors’ respective properties, to

examine and make abstracts or copies from any of their respective books and records, to tour the

Debtors’ business premises and other properties, and to discuss and provide advice with respect to

their respective affairs, finances, properties, business operations, and accounts with their respective

officers, employees, independent public accountants, and other professional advisors (other than

legal counsel) as and to the extent required by the DIP Documents and/or the Prepetition

Documents; (iv) permit the DIP Agent (acting at the direction of the Requisite DIP Lenders), the

DIP Lenders, the Prepetition Agent (acting at the direction of the Required Lenders), and the Ad

Hoc Group (without duplication), and their respective consultants, advisors and other

representatives to consult with the Debtors’ management and advisors on matters concerning the

Debtors’ businesses, financial condition, operations and assets; and (v) upon reasonable advance

notice, permit the DIP Agent (acting at the direction of the Requisite DIP Lenders), the DIP

Lenders, the Prepetition Agent (acting at the direction of the Required Lenders), and the Ad Hoc

Group (without duplication) to conduct, at their reasonable discretion and at the Debtors’ cost and



                                                  34
20-10161-jlg     Doc 199     Filed 02/20/20 Entered 02/20/20 20:17:06             Main Document
                                         Pg 35 of 61



expense, field audits, collateral examinations, liquidation valuations, and inventory appraisals at

reasonable times in respect of any or all of the DIP Collateral and Prepetition Collateral.

               (c)     Subject to paragraph 37 solely with respect to the Roll-Up DIP Loans, the

DIP Agent (acting at the direction of the Requisite DIP Lenders) shall have the right to credit bid

up to the full amount of the outstanding DIP Obligations including any accrued interest and

expenses, in any sale of DIP Collateral, whether such sale is effectuated through Section 363 or

1129 of the Bankruptcy Code, by a Chapter 7 trustee under Section 725 of the Bankruptcy Code,

or otherwise. Subject to paragraph 37, the Prepetition Agent (acting at the direction of the Required

Lenders) shall have the right to credit bid up to the full amount of any remaining Prepetition

Obligations in any sale of Prepetition Collateral, whether such sale is effectuated through

Section 363 or 1129 of the Bankruptcy Code, by a Chapter 7 trustee under Section 725 of the

Bankruptcy Code, or otherwise, subject, in each case, to the satisfaction of the DIP Obligations, or

as otherwise consented to by the DIP Agent (at the direction of the Requisite DIP Lenders). For

the avoidance of doubt, neither the DIP Agent (acting at the direction of the Requisite DIP Lenders)

nor the Prepetition Agent (acting at the direction of the Required Lenders) shall have any right to

credit bid on any assets constituting the PACA/PASA Trusts or any proceeds thereof.

               24.     Cash Collection. From and after the date of the entry of the Interim Order,

except as otherwise set forth in the Interim Order or this Final Order, the Debtors shall maintain a

cash management system consistent with prepetition practices and in accordance with the DIP

Credit Agreement, including, without limitation, Section 5.03(b) thereof. Except as otherwise

permitted under the DIP Credit Agreement or otherwise agreed to in writing by the DIP Agent

(acting at the direction of the Requisite DIP Lenders) and the Prepetition Agent (acting at the

direction of Required Lenders), the Debtors shall maintain no accounts except those identified in



                                                 35
20-10161-jlg     Doc 199     Filed 02/20/20 Entered 02/20/20 20:17:06            Main Document
                                         Pg 36 of 61



the order granting the Cash Management Motion (the “Cash Management Order”). The Debtors

and the financial institutions where the Debtors maintain deposit accounts (as identified in the

Cash Management Order) are authorized and directed to remit, without offset or deduction, funds

in such deposit accounts upon receipt of any direction to that effect from the DIP Agent (acting at

the direction of the Requisite DIP Lenders). The Debtors shall use commercially reasonable efforts

to enter into one or more deposit account control agreements with respect to all accounts identified

in the Cash Management Order (other than Excluded Accounts) in favor of the DIP Agent for the

benefit of the DIP Lenders by no later than three (3) weeks after the Closing Date.

               25.     Maintenance of DIP Collateral. Until (x) the indefeasible payment in full

of all DIP Obligations, all Prepetition Obligations, and the termination of the DIP Agent’s and the

DIP Lenders’ obligation to extend credit under the DIP Facility or (y) consummation of a Chapter

11 Plan as contemplated under the Restructuring Support Agreement, the Debtors shall (a) insure

the DIP Collateral as required under the DIP Facility or the Prepetition Documents, as applicable;

(b) maintain the cash management system in effect as of the Petition Date, as modified by this

Final Order and the Cash Management Order; and (c) otherwise maintain the DIP Collateral in

accordance with the terms of the DIP Documents.

               26.     Disposition of DIP Collateral. Except as contemplated by the Restructuring

Support Agreement or the DIP Documents, the Debtors shall not sell, transfer, lease, encumber, or

otherwise dispose of any portion of the DIP Collateral or Prepetition Collateral other than in the

ordinary course of business without the prior written consent of the DIP Agent (acting at the

direction of the Requisite DIP Lenders) and/or the Prepetition Agent (acting at the direction of the

Required Lenders) (and no such consent shall be implied from any other action, inaction, or

acquiescence by the DIP Agent, DIP Lenders, or Prepetition Secured Parties).



                                                 36
20-10161-jlg     Doc 199      Filed 02/20/20 Entered 02/20/20 20:17:06             Main Document
                                          Pg 37 of 61



               27.     DIP Termination Date. On the DIP Termination Date, except as provided in

paragraph 29 and subject to the Carve Out, (a) all DIP Obligations shall be immediately due and

payable, (b) all commitments to extend credit under the applicable DIP Facility will terminate

(other than as required in paragraph 34 with respect to the Carve Out), and (c) all authority to use

Cash Collateral shall cease. For the purposes of this Final Order, the “DIP Termination Date” shall

have the meaning provided in the DIP Credit Agreement.

               28.     Events of Default. Until the DIP Obligations are indefeasibly paid in full

(the “DIP Repayment”), the occurrence of any of the following events, unless waived by the DIP

Agent (acting at the direction of the Requisite DIP Lenders) in writing and in accordance with the

terms of the DIP Credit Agreement, shall constitute an event of default (collectively, the “Events

of Default”) under this Final Order: (a) the failure of the Debtors to perform, in any respect, any

of the terms, provisions, conditions, covenants, or obligations under this Final Order (except where

such failure would not adversely affect the DIP Agent and the DIP Lenders), subject to a three (3)

day cure period (if such failure is capable of being cured), or (b) the occurrence of any other “Event

of Default” under, and as defined in, the DIP Credit Agreement (except for an Event of Default

arising under Section 7.01(p)(xxi) therein); provided that the milestones set forth in Section 5.17

of the DIP Credit Agreement are hereby superseded by the milestones set forth on Exhibit 1

attached hereto. Upon the occurrence of the DIP Repayment, the foregoing Events of Default may

be waived by the Prepetition Agent (acting at the direction of the Required Lenders).

               29.     Rights and Remedies Upon Event of Default. The automatic stay provisions

of Section 362 of the Bankruptcy Code shall be modified, upon the Court’s entry of an order, to

permit the DIP Agent (acting at the direction of the Requisite DIP Lenders) to enforce the DIP

Agent’s and the DIP Lenders’ rights under this Final Order and the DIP Documents in accordance



                                                  37
20-10161-jlg     Doc 199      Filed 02/20/20 Entered 02/20/20 20:17:06             Main Document
                                          Pg 38 of 61



with this paragraph 29. Immediately upon the occurrence and during the continuation of an Event

of Default and the giving by the DIP Agent (acting at the direction of the Requisite DIP Lenders)

of seven (7) calendar days’ prior written notice (the “Termination Notice” and, such notice period,

the “Remedies Notice Period,” provided that such period may be extended by written agreement

between the Debtors and the DIP Agent (acting at the direction of the Requisite DIP Lenders) in

their respective discretion) and settling a proposed form of order for relief from the automatic stay

(the “Remedies Order”), delivered to counsel to the Debtors, with copies to the U.S. Trustee and

counsel to the Committee, subject in all respects to the terms of this Final Order, (a) the DIP Agent

(acting at the direction of the Requisite DIP Lenders) may declare (any such declaration, a

“Termination Declaration”) (1) all DIP Obligations owing under the respective DIP Documents to

be immediately due and payable; (2) the termination, reduction or restriction of any further

commitment to extend credit to the Debtors to the extent any such commitment remains under the

respective DIP Facility; (3) termination of the DIP Credit Agreement and the DIP Documents as

to any future liability or obligation of the DIP Agent and the DIP Lenders, but without affecting

any of the DIP Liens or the DIP Obligations; and (4) that the application of the Carve Out has

occurred through the delivery of the Carve Out Trigger Notice to the Debtors; and (b) the DIP

Agent (acting at the direction of the Requisite DIP Lenders) may declare a termination, reduction,

or restriction on the ability of the Debtors to use Cash Collateral (the date which is the earliest to

occur of any such date a Termination Declaration is delivered and the DIP Termination Date, the

“Termination Date”). Following the DIP Repayment, the Prepetition Agent (acting at the direction

of the Required Lenders) shall be entitled to make a Termination Declaration with respect to the

foregoing clause (a) subclause (4) and clause (b) in accordance with the same procedures set forth

herein. The Termination Declaration shall be given by electronic mail (or other electronic means)



                                                  38
20-10161-jlg     Doc 199     Filed 02/20/20 Entered 02/20/20 20:17:06            Main Document
                                         Pg 39 of 61



to counsel to the Debtors, counsel to the Prepetition Agent, counsel to the Committee, and the U.S.

Trustee. Upon termination of the Remedies Notice Period, the DIP Agent (acting at the direction

of the Requisite DIP Lenders) shall be entitled to entry of the Remedies Order. The Remedies

Order would entitle the DIP Agent and the DIP Lenders to exercise their rights and remedies in

accordance with the respective DIP Documents and this Final Order and to permit the DIP Agent

and the DIP Lenders to satisfy the relevant DIP Obligations and DIP Superpriority Claims, subject

to and consistent with the Carve Out and this Final Order. During the Remedies Notice Period,

the only basis on which the Debtors and/or the Committee shall be entitled to seek an emergency

hearing with respect to the DIP Obligations with the Court during the Remedies Notice Period

shall be to contest whether an Event of Default has occurred and/or is continuing, and, upon and

after delivery of the Termination Notice, the DIP Agent (on behalf of the Requisite DIP Lenders)

consent to such emergency hearing on an expedited basis to consider whether the automatic stay

may be lifted so that the DIP Agent and DIP Lenders may exercise all of their respective rights and

remedies in respect of the DIP Collateral in accordance with this Final Order and the DIP

Documents. The Debtors shall not be entitled to seek relief under Section 105 of the Bankruptcy

Code or otherwise in contravention of any express rights or remedies granted to the DIP Agent,

the DIP Lenders or the Prepetition Secured Parties under this Final Order or the DIP Documents.

Upon entry of the Remedies Order (and subject to the terms of the Remedies Order), the automatic

stay, as to the DIP Agent and the DIP Lenders, shall automatically be terminated, and, subject to

the Carve Out in all respects, including the requirements of paragraph 34 hereof, the DIP Agent

and the DIP Lenders shall be permitted to exercise all remedies set forth herein, in the DIP

Documents and as otherwise available at law without further order of or application or motion to

the Court.



                                                39
20-10161-jlg     Doc 199     Filed 02/20/20 Entered 02/20/20 20:17:06             Main Document
                                         Pg 40 of 61



               30.     Good Faith Under Section 364(e) of the Bankruptcy Code; No Modification

or Stay of this Final Order. The DIP Agent, DIP Lenders, and the Prepetition Secured Parties have

acted in good faith in connection with this Final Order and are entitled to rely upon the protections

granted herein and by Section 364(e) of the Bankruptcy Code. Based on the findings set forth in

this Final Order and the record made during the Interim Hearing and the Final Hearing, and in

accordance with Section 364(e) of the Bankruptcy Code, in the event any or all of the provisions

of this Final Order are hereafter modified, amended, or vacated by a subsequent order of this Court

or any other court, the DIP Agent, the DIP Lenders, and the Prepetition Secured Parties are entitled

to the protections provided in Section 364(e) of the Bankruptcy Code. Any such modification,

amendment, or vacatur shall not affect the validity and enforceability of any advances previously

made hereunder or any lien, claim, or priority authorized or created hereby.

               31.     DIP and Other Expenses. The Debtors are authorized, on a final basis, to

pay all (i) reasonable and documented (in summary form) out-of-pocket fees, costs, disbursements,

and expenses of (a) the DIP Agent (including (and limited, in the case of counsel, to) all reasonable

and documented out-of-pocket fees, costs, disbursements, and expenses of the DIP Agent’s outside

counsel, DPW) and any other professional advisors retained by the DIP Agent at the direction of

the Requisite DIP Lenders in their reasonable discretion and (b) the Ad Hoc Group (including (and

limited, in the case of counsel, to) all reasonable and documented out-of-pocket fees, costs,

disbursements, and expenses of the Ad Hoc Group’s outside counsel, K&S) and any other

professional advisors retained by the Ad Hoc Group in their reasonable discretion, in the case of

each of the foregoing clauses (a) and (b), in connection with the negotiations, preparation,

execution, and delivery of the DIP Documents and the funding of all DIP Loans under the DIP

Facility, including, without limitation, all due diligence, transportation, computer, duplication,



                                                 40
20-10161-jlg     Doc 199     Filed 02/20/20 Entered 02/20/20 20:17:06             Main Document
                                         Pg 41 of 61



messenger, audit, insurance, appraisal, valuation, and consultant costs and expenses, and all search,

filing, and recording fees incurred or sustained by the DIP Agent and the Ad Hoc Group and their

counsel and professional advisors in connection with the DIP Facility, the DIP Documents, and the

transactions contemplated thereby, the administration of the DIP Facility, and any amendment or

waiver of any provision of the DIP Documents, and (ii) without duplication, reasonable and

documented (in summary form) out-of-pocket fees, costs, disbursements, and expenses of the DIP

Agent and the Ad Hoc Group (including (and limited, in the case of counsel, to) (x) all reasonable

and documented out-of-pocket fees, costs, disbursements, and expenses of one firm of outside

counsel for the DIP Agent and, to the extent necessary, one firm of local counsel engaged by the

DIP Agent in each relevant jurisdiction, and any successor counsel to such primary counsel and

local counsel and (y) all reasonable and documented out-of-pocket fees, costs, disbursements, and

expenses of one firm of outside counsel for the Ad Hoc Group and, to the extent necessary, one

firm of local counsel engaged by the Ad Hoc Group (in connection with (A) the enforcement of

any rights and remedies under the DIP Documents, (B) the Chapter 11 Cases, including attendance

at all hearings in respect of the Chapter 11 Cases, and (C) defending and prosecuting any actions

or proceedings arising out of or relating to the Prepetition Obligations, the DIP Obligations, the

Liens securing the Prepetition Obligations and the DIP Obligations, or any transaction related to

or arising in connection with the Prepetition Documents, the DIP Credit Agreement, or the other

DIP Documents (in the case of the Prepetition Obligations and the Liens securing the Prepetition

Obligations, to the extent provided in the Prepetition Documents). For the avoidance of doubt, all

fees, costs, and expenses paid pursuant to this paragraph 31 shall not be duplicative of any fees,

costs, and expenses paid by the Debtors to the Prepetition Secured Parties as Adequate Protection

pursuant to paragraph 16 of this Final Order or the Restructuring Support Agreement. Any and all



                                                 41
20-10161-jlg     Doc 199       Filed 02/20/20 Entered 02/20/20 20:17:06            Main Document
                                           Pg 42 of 61



fees, costs, and expenses paid prior to the Petition Date by any of the Debtors to the DIP Agent

and the Ad Hoc Group in connection with or with respect to the DIP Facilities are hereby approved

in full and shall not be subject to avoidance, disgorgement or any similar form of recovery by the

Debtors or any other person.

               32.     Indemnification. The Debtors shall indemnify and hold harmless the DIP

Agent and the DIP Lenders in accordance with the terms and conditions of the DIP Credit

Agreement.

               33.     Proofs of Claim; Master Proof of Claim. The DIP Agent, the DIP Lenders,

and the Prepetition Secured Parties will not be required to file proofs of claim in any of the Chapter

11 Cases or Successor Cases for any claim allowed herein. Notwithstanding any order entered by

the Court in relation to the establishment of a bar date in any of the Chapter 11 Cases or any

Successor Cases to the contrary, in order to facilitate the processing of claims, to ease the burden

upon the Court, and to reduce an unnecessary expense to the Debtors’ estates, the Prepetition

Agent is hereby authorized and entitled, in its sole discretion, but not required, to file (and amend

and/or supplement, as it sees fit) in the Debtors’ lead chapter 11 case In re Fairway Group Holdings

Corp., Case No. 20-10161 (JLG), a master proof of claim on behalf of the Prepetition Secured

Parties on account of any and all of their respective claims arising under the applicable Prepetition

Documents and hereunder (a “Master Proof of Claim”) against each of the Debtors. Upon the

filing of a Master Proof of Claim by the Prepetition Agent, such entity shall be deemed to have

filed a proof of claim in the amount set forth opposite its name therein in respect of its claims

against each of the Debtors of any type or nature whatsoever with respect to the Prepetition

Documents, and the claim of each Prepetition Secured Party (and each of its respective successors

and assigns) named in a Master Proof of Claim shall be treated as if such entity had filed a separate



                                                  42
20-10161-jlg     Doc 199      Filed 02/20/20 Entered 02/20/20 20:17:06               Main Document
                                          Pg 43 of 61



proof of claim in each of these Chapter 11 Cases. The Master Proof of Claim shall not be required

to identify whether any Prepetition Secured Party acquired its claim from another party and the

identity of any such party or to be amended to reflect a change in the holders of the claims set forth

therein or a reallocation among such holders of the claims asserted therein resulting from the

transfer of all or any portion of such claims. The provisions of this paragraph 33 and the Master

Proof of Claim are intended solely for the purpose of administrative convenience and shall not

affect the right of each Prepetition Secured Party (or its successors in interest) to vote separately

on any plan proposed in these Chapter 11 Cases. The Master Proof of Claim shall not be required

to attach any instruments, agreements, or other documents evidencing the obligations owing by

each of the Debtors to the Prepetition Secured Parties, which instruments, agreements, or other

documents will be provided upon written request to counsel to the Prepetition Agent. Any proofs

of claim filed by the Prepetition Agent or any Prepetition Lender shall be deemed to be in addition

to and not in lieu of any other proof of claim that may be filed by the Prepetition Agent or any

Prepetition Lender. Any order entered by the Court in relation to the establishment of a bar date

in any of the Chapter 11 Cases or Successor Cases shall not apply to any claim of the DIP Agent,

the DIP Lenders, and the Prepetition Secured Parties.

               34.     Carve Out.

               (a)     Carve Out. As used in this Final Order, the “Carve Out” means the sum of

(i) all fees required to be paid to the Clerk of the Court and to the Office of the United States

Trustee under Section 1930(a) of title 28 of the United States Code plus interest at the statutory

rate (without regard to the notice set forth in clause (iii) below); (ii) all reasonable fees and

expenses up to $25,000 incurred by a trustee under Section 726(b) of the Bankruptcy Code

(without regard to the notice set forth in clause (iii) below); (iii) to the extent allowed at any time,



                                                   43
20-10161-jlg     Doc 199     Filed 02/20/20 Entered 02/20/20 20:17:06            Main Document
                                         Pg 44 of 61



whether by interim order, procedural order, or otherwise, all accrued and unpaid fees,

disbursements, costs and expenses (the “Allowed Professional Fees”) incurred by persons or firms

retained by the Debtors pursuant to Section 327, 328, or 363 of the Bankruptcy Code (the “Debtor

Professionals”) and the Committee (including expenses of members of the Committee, solely in

their capacities as such, but excluding any legal or other professional advisory fees), pursuant to

Section 328 or 1103 of the Bankruptcy Code (the “Committee Professionals” and, together with

the Debtor Professionals, the “Professional Persons”) at any time before or on the first business

day following delivery by the DIP Agent (at the direction of the Requisite DIP Lenders) of a Carve

Out Trigger Notice (as defined herein), whether allowed by the Court prior to or after delivery of

a Carve Out Trigger Notice; (iv) subject to entry of the Bid Procedures Order, amounts used to pay

the Termination Payment and any of Buyer’s Damages, as each of those terms are defined in and

pursuant to the Asset Purchase Agreement, dated January 22, 2020, by and among Holdings and

Village Super Market, Inc. (the “Village APA”), provided that such amounts, in the aggregate, shall

not exceed three percent (3%) of the Cash Purchase Price, as that term is defined in and in

accordance with the Village APA; and (v) Allowed Professional Fees of Professional Persons in

an aggregate amount not to exceed $500,000 incurred after the first business day following

delivery by the DIP Agent (at the direction of the Requisite DIP Lenders) of the Carve Out Trigger

Notice, to the extent allowed at any time, whether by interim order, procedural order, or otherwise

(the amounts set forth in this clause (iv) being the “Post-Carve Out Trigger Notice Cap”). For

purposes of the foregoing, “Carve Out Trigger Notice” shall mean a written notice delivered by

email (or other electronic means) by the DIP Agent (at the direction of the Requisite DIP Lenders

to the Debtors), their lead restructuring counsel, the U.S. Trustee, and counsel to the Committee,

which notice may be delivered following the occurrence and during the continuation of an Event



                                                44
20-10161-jlg     Doc 199      Filed 02/20/20 Entered 02/20/20 20:17:06             Main Document
                                          Pg 45 of 61



of Default under the DIP Facility, stating that the Post-Carve Out Trigger Notice Cap has been

invoked.

               (b)     Starting with the first full calendar week following the Petition Date, each

Estate Professional shall deliver to the Debtors a statement (each such statement, a “Weekly

Statement”) setting forth a good-faith estimate of the amount of unpaid fees and expenses incurred

during the preceding week by such Estate Professional (through Saturday of such week, the

“Calculation Date”) (the “Estimated Fees and Expenses”). No later than one business day after

the delivery of a Carve-Out Trigger Notice, each Estate Professional shall deliver one additional

statement to the Debtors setting forth a good-faith estimate of the amount of unpaid fees and

expenses incurred during the period commencing on the calendar day after the most recent

Calculation Date for which a Weekly Statement has already been delivered and concluding on the

date of the Carve-Out Trigger Notice, and the Debtors shall transfer such amounts to the

Professional Fees Escrow Account (as defined herein). The Debtors shall on a weekly basis,

transfer cash proceeds from the DIP Facility or cash on hand in an amount equal to the aggregate

unpaid amount of Estimated Fees and Expenses included in all Weekly Statements timely received

by the Debtors, which shall be reported to the DIP Agent, or if an estimate is not provided, the total

budgeted weekly fees of Estate Professionals for the prior week set forth in the Budget, into a

segregated account not subject to the control of the DIP Agent, any DIP Lender, or any Prepetition

Secured Party (the “Professional Fees Escrow Account”). The Debtors shall use funds held in the

Professional Fees Escrow Account exclusively to pay Professional Fees as they become allowed

and payable pursuant to the Bankruptcy Code, the Bankruptcy Rules, the Bankruptcy Local Rules,

and any interim or final orders of the Court; provided that when all allowed Professional Fees have

been paid in full (regardless of when such Professional Fees are allowed by the Court), any funds



                                                  45
20-10161-jlg     Doc 199     Filed 02/20/20 Entered 02/20/20 20:17:06             Main Document
                                         Pg 46 of 61



remaining in the Professional Fees Escrow Account shall revert to the Debtors for use in a manner

consistent with the DIP Credit Agreement and this Final Order; and provided further that the

Debtors’ obligations to pay allowed Professional Fees shall not be limited or be deemed limited to

funds held in the Professional Fees Escrow Account. Funds transferred to the Professional Fees

Escrow Account shall be held in trust for and exclusively available for the payment of any fees

and expenses of the Estate Professionals, including with respect to obligations arising out of the

Carve-Out (with a reversionary interest to the Debtors of any amount remaining in the Professional

Fees Escrow Account after all allowed Professional Fees are satisfied in full). Funds transferred

to the Professional Fees Escrow Account shall not be subject to any liens or claims granted to the

DIP Lenders herein or any liens or claims granted as Adequate Protection, shall not constitute DIP

Collateral, and shall not constitute Cash Collateral or assets of the Debtors’ estates; provided that

the DIP Collateral shall include the Debtors’ reversionary interest in funds held in the Professional

Fees Escrow Account, if any, after all allowed Professional Fees are satisfied in full.

               (c)     Professional Fees Escrow Account. On the day on which a Carve Out

Trigger Notice is given by the DIP Agent (at the direction of the Requisite DIP Lenders) to the

Debtors with a copy to counsel to the Committee (the “Carve Out Trigger Notice Date”), the Carve

Out Trigger Notice shall constitute a demand to the Debtors to utilize all cash on hand as of such

date and any available cash thereafter held by any Debtor (including any Cash Collateral) to fund

the Professional Fees Escrow Account in an amount equal to the then unpaid amounts of Estimated

Fees and Expenses to pay unpaid Allowed Professional Fees prior to any and all other claims. The

Debtors also shall deposit and hold in trust in the Professional Fees Escrow Account an amount

equal to the Post-Carve Out Trigger Notice Cap, which shall exclusively be used to pay such

Allowed Professional Fees benefiting from the Post-Carve Out Trigger Notice Cap.



                                                 46
20-10161-jlg     Doc 199      Filed 02/20/20 Entered 02/20/20 20:17:06           Main Document
                                          Pg 47 of 61



               (d)     Application of Carve Out Reserves.

               (i)     Notwithstanding anything to the contrary in the DIP Documents or this

Final Order, following delivery of a Carve Out Trigger Notice, if the DIP Agent (at the direction

of the Requisite DIP Lenders) sweeps or forecloses on cash (including cash received as a result of

the sale or other disposition of any assets) of the Debtors, the DIP Agent shall promptly deposit

any cash swept or foreclosed upon after delivery of the Carve Out Trigger Notice (including cash

received as a result of the sale or other disposition of assets) into the Professional Fees Escrow

Account until it is fully funded.

               (ii)    Notwithstanding anything to the contrary in this Final Order, (i) the failure

of the Professional Fees Escrow Account to satisfy in full the Allowed Professional Fees shall not

affect the priority of the Carve Out and (ii) in no way shall the Budget, Carve Out, Post-Carve Out

Trigger Notice Cap, Professional Fees Escrow Account, or any of the foregoing be construed as a

cap or limitation on the amount of Allowed Professional Fees due and payable by the Debtors. For

the avoidance of doubt and notwithstanding anything to the contrary herein or in the DIP

Documents or the Prepetition Credit Documents, the Carve Out shall be senior to all liens and

claims securing the DIP Facility, the Adequate Protection Liens, and the Adequate Protection

Superpriority Claims, and any and all other forms of adequate protection, liens, or claims securing

the DIP Obligations or the Prepetition Obligations.

               (e)     No Direct Obligation To Pay Allowed Professional Fees. The DIP Agent

and the DIP Lenders shall not be responsible for the payment or reimbursement of any fees or

disbursements of any Professional Person incurred in connection with the Chapter 11 Cases or any

Successor Cases under any chapter of the Bankruptcy Code. Nothing in this Final Order or

otherwise shall be construed to obligate the DIP Agent or the DIP Lenders, in any way, to directly



                                                 47
20-10161-jlg     Doc 199     Filed 02/20/20 Entered 02/20/20 20:17:06            Main Document
                                         Pg 48 of 61



pay compensation to, or to reimburse expenses of, any Professional Person or to guarantee that the

Debtors have sufficient funds to pay such compensation or reimbursement.

               (f)     Payment of Allowed Professional Fees Prior to the Carve Out Trigger

Notice Date. Prior to the Carve Out Trigger Notice Date, the Debtors shall be permitted to pay

compensation and reimbursement of all Allowed Professional Fees of Estate Professionals, as the

same may be due and payable, and such payments shall not reduce the Carve Out. Upon the receipt

of the Carve Out Trigger Notice, the right of the Debtors to pay professional fees using Cash

Collateral outside the Carve Out shall terminate and the Debtors shall provide immediate notice to

all Professional Persons informing them that such notice was delivered and further advising them

that the Debtors’ ability to pay such Professional Persons using Cash Collateral is subject to and

limited by the Carve Out. Any payment or reimbursement made prior to the occurrence of the

Carve Out Trigger Notice Date in respect of any Allowed Professional Fees shall not reduce the

Carve Out.

               (g)     Payment of Carve Out On or After the Carve Out Trigger Notice Date. Any

funding of the Carve Out from draws under the DIP Facility shall be added to, and made a part of,

the DIP Obligations secured by the DIP Collateral and shall be otherwise entitled to the protections

granted under this Final Order, the DIP Documents, the Bankruptcy Code, and applicable law.

               35.     Limitations on Use of DIP Proceeds, Cash Collateral, and Carve Out. The

DIP Facility, the DIP Collateral, the Prepetition Collateral, the Cash Collateral, and the Carve Out

may not be used in connection with (a) preventing, hindering, or delaying any of the DIP Agent’s,

the DIP Lenders’, or the Prepetition Secured Parties’ enforcement or realization upon any of the

DIP Collateral or Prepetition Collateral in accordance with this Final Order and the DIP

Documents, to the extent that such enforcement or realization upon the DIP Collateral or



                                                 48
20-10161-jlg     Doc 199      Filed 02/20/20 Entered 02/20/20 20:17:06             Main Document
                                          Pg 49 of 61



Prepetition Collateral is expressly permitted by this Final Order or the DIP Documents; (b) using

or seeking to use Cash Collateral or selling or otherwise disposing of DIP Collateral in a manner

inconsistent with this Final Order, the DIP Documents, or the Restructuring Support Agreement

(including sales of assets pursuant to the Bid Procedures); (c) outside the ordinary course of

business, using or seeking to use any insurance proceeds constituting DIP Collateral in a manner

inconsistent with this Final Order, the DIP Documents, or the Restructuring Support Agreement

(including sales of assets pursuant to the Bid Procedures); (d) incurring indebtedness without the

prior consent of the DIP Agent (acting at the direction of the Requisite DIP Lenders), except to the

extent permitted under the DIP Credit Agreement; (e) seeking to amend or modify any of the rights

granted to the DIP Agent, the DIP Lenders, or the Prepetition Secured Parties under this Final

Order, the DIP Documents, or the Prepetition Documents; (f) objecting to or challenging in any

way the DIP Liens, DIP Obligations, Prepetition Liens, Prepetition Secured Obligations, DIP

Collateral (including Cash Collateral), or, as the case may be, Prepetition Collateral, or any other

claims or liens held by or on behalf of any of the DIP Agent, the DIP Lenders, or the Prepetition

Secured Parties, respectively; (g) asserting, commencing, or prosecuting any claims or causes of

action whatsoever, including, without limitation, any actions under Chapter 5 of the Bankruptcy

Code or applicable state-law equivalents, any so-called “lender liability” claims and causes of

action, or actions to recover or disgorge payments, against any of the DIP Agent, the DIP Lenders,

the Prepetition Secured Parties, or any of their respective affiliates, agents, attorneys, advisors,

professionals, officers, directors, and employees, solely in their capacities as such; (h) litigating,

objecting to, challenging, or contesting in any manner, or raising any defenses to, the validity,

extent, amount, perfection, priority, or enforceability of any of the DIP Obligations, the DIP Liens,

the Prepetition Liens, Prepetition Secured Obligations, or any rights or interests of any of the DIP



                                                  49
20-10161-jlg     Doc 199     Filed 02/20/20 Entered 02/20/20 20:17:06             Main Document
                                         Pg 50 of 61



Agent, the DIP Lenders, or the Prepetition Secured Parties granted under this Final Order or the

DIP Documents; or (i) seeking to subordinate, recharacterize, disallow, or avoid the DIP

Obligations or the Prepetition Secured Obligations; provided, however, that the Carve Out and

such collateral proceeds and loans under the DIP Documents may be used for allowed fees and

expenses, in an amount not to exceed, $150,000 in the aggregate, incurred solely by the Committee,

in investigating (but not prosecuting or challenging) the validity, enforceability, perfection,

priority, or extent of the Prepetition Liens or Prepetition Claims and any objections or Challenges

that may exist with respect to the Debtors’ Stipulations and the Prepetition Lien and Claim Matters

(as defined below) (the “Investigation Budget”). For the avoidance of doubt, nothing in this Final

Order shall prevent the Committee from seeking or obtaining payment and reimbursement of its

professional fees and expenses, including fees and expenses in excess of the Investigation Budget,

from assets or the proceeds thereof that are not subject to the DIP Liens or the Prepetition Liens.

               36.     Payment of Compensation. Nothing herein shall be construed as a consent

to the allowance of any professional fees or expenses of any Professional Person or shall affect the

right of the DIP Agent, the DIP Lenders, or the Prepetition Secured Parties to object to the

allowance and payment of such fees and expenses. So long as an unwaived Event of Default has

not occurred, the Debtors shall be permitted to pay fees and expenses allowed and payable by final

order (that has not been vacated or stayed, unless the stay has been vacated) under Sections 328,

330, 331, and 363 of the Bankruptcy Code, as the same may be due and payable, in accordance

with this Final Order and the DIP Documents.

               37.     Effect of Stipulations on Third Parties.

               (a)     Generally. The admissions, stipulations, agreements, releases, and waivers

set forth in the Interim Order and/or this Final Order (collectively, the “Prepetition Lien and Claim



                                                 50
20-10161-jlg     Doc 199     Filed 02/20/20 Entered 02/20/20 20:17:06            Main Document
                                         Pg 51 of 61



Matters”) are and shall be binding on the Debtors, any subsequent trustee, responsible person,

examiner with expanded powers, any other estate representative, and all creditors and parties in

interest and all of their successors in interest and assigns, including, without limitation, the

Committee or any other statutory committee that may be appointed in these cases, unless, and

solely to the extent that, the Committee or any other party in interest with standing and requisite

authority (other than the Debtors, as to which any Challenge (as defined herein) shall be waived,

except as set forth below) (i) has timely filed the appropriate pleadings and timely commenced the

appropriate proceeding required under the Bankruptcy Code and Bankruptcy Rules, including,

without limitation, as required pursuant to Part VII of the Bankruptcy Rules challenging the

Prepetition Lien and Claim Matters (each such proceeding or appropriate pleading commencing a

proceeding or other contested matter, a “Challenge”) before (A) for the Committee, sixty (60)

calendar days from entry of the Final DIP Order and (B) any other party in interest with the

requisite standing (other than the Debtors), seventy-five (75) calendar days from the entry of the

Final DIP Order (or such longer period as the Court orders for good cause shown before the

expiration of such period) (the “Challenge Deadline”), as such applicable date may be extended in

writing from time to time by the DIP Agent (acting at the direction of the Requisite DIP Lenders)

and the Prepetition Agent (acting at the direction of the Required Lenders), and (ii) this Court

enters judgment in favor of the plaintiff or movant in any such timely and properly commenced

Challenge proceeding and any such judgment has become a final judgment that is not subject to

any further review or appeal. If the Committee or any other party in interest files a motion for

standing to bring a Challenge by the Challenge Deadline, such Challenge Deadline shall be tolled

pending further order of the Court. Nothing herein shall limit the Committee’s ability to (x) file a

motion in respect of any timely Challenge for which it cannot obtain standing as a matter of law



                                                 51
20-10161-jlg     Doc 199      Filed 02/20/20 Entered 02/20/20 20:17:06             Main Document
                                          Pg 52 of 61



because the applicable Debtor is a limited liability company (an “LLC Challenge Motion”), and

(y) seek pursuant to such LLC Challenge Motion a mechanism by which to prosecute such

Challenge. In the event the Committee files an LLC Challenge Motion for which it cannot obtain

standing, the expiration of the Challenge Deadline solely for the specific Challenge set forth in the

LLC Challenge Motion shall be tolled pending further order of the Court, and applicable parties

shall meet and confer with respect to an appropriate process for the prosecution of any such

Challenge.

               (b)     Binding Effect.     To the extent no Challenge is timely and properly

commenced by the Challenge Deadline, or to the extent such Challenge does not result in a final

and non-appealable judgment or order of this Court that is inconsistent with the Prepetition Lien

and Claim Matters, then, without further notice, motion, application to, order of, or hearing before

this Court, and without the need or requirement to file any proof of claim, the Prepetition Lien and

Claim Matters shall, pursuant to this Final Order, become binding, conclusive, and final on any

person, entity, or party in interest in the Chapter 11 Cases and their successors and assigns, as well

as in any Successor Case for all purposes, and shall not be subject to challenge or objection by any

party in interest, including, without limitation, a trustee, responsible individual, examiner with

expanded powers, or other representative of the Debtors’ estates. Notwithstanding anything to the

contrary herein, if any such proceeding is properly and timely commenced, the Prepetition Lien

and Claim Matters shall nonetheless remain binding on all other parties in interest and preclusive

as provided in subparagraph (a) above, except to the extent that any of such Prepetition Lien and

Claim Matters is expressly the subject of a timely and properly filed Challenge that is successful

as set forth in a final judgment and only as to plaintiffs or movants that have complied with the

terms hereof. To the extent any such Challenge proceeding is timely and properly commenced,



                                                  52
20-10161-jlg     Doc 199     Filed 02/20/20 Entered 02/20/20 20:17:06             Main Document
                                         Pg 53 of 61



the DIP Agent, Prepetition Agent, the Ad Hoc Group, and any other Prepetition Lender or DIP

Lender shall be entitled to, as Adequate Protection, payment of the related costs and expenses,

including, but not limited to, reasonable attorneys’ fees, incurred under the Prepetition Documents

in defending themselves and the other Prepetition Lenders in any such proceeding. Further,

notwithstanding the Challenge Deadline, creditors asserting claims pursuant to the Perishable

Agricultural Commodities Act of 1930 or the Packers and Stockyards Act of 1921 shall not be

barred from objecting to any party’s attempt to assert claims or liens against assets that constitute

the PACA/PASA Trusts.

               38.     No Third Party Rights/No Superior Rights of Reclamation. Except as

explicitly provided for herein, this Final Order does not create any rights for the benefit of any

third party, creditor, equity holder, or any direct, indirect, or incidental beneficiary. In no event

shall any alleged right of reclamation or return (whether asserted under Section 546(c) of the

Bankruptcy Code or otherwise) be deemed to have priority over the DIP Liens or the Prepetition

Liens.

               39.     Section 506(c) Claims. Except to the extent of the Carve Out, no costs or

expenses of administration that have been or may be incurred in the Chapter 11 Cases through the

earlier of (x) the DIP Termination Date and (y) the date of the DIP Repayment shall be charged

against the DIP Agent, DIP Lenders, or the Prepetition Secured Parties or any of their respective

claims, the DIP Collateral, or the Prepetition Collateral pursuant to Sections 105 or 506(c) of the

Bankruptcy Code, or otherwise, without the prior written consent, as applicable, of the DIP Agent

(acting at the direction of the Requisite DIP Lenders) or the Prepetition Agent (acting at the

direction of the Required Lenders), as applicable, and no such consent shall be implied from any

other action, inaction, or acquiescence by any such agents or lenders.



                                                 53
20-10161-jlg     Doc 199        Filed 02/20/20 Entered 02/20/20 20:17:06            Main Document
                                            Pg 54 of 61



               40.     No Marshaling/Applications of Proceeds. Except as expressly set forth

herein, the DIP Agent, DIP Lenders, and Prepetition Secured Parties shall not be subject to the

equitable doctrine of “marshaling” or any other similar doctrine with respect to any of the DIP

Collateral or the Prepetition Collateral, as the case may be, and proceeds shall be received and

applied pursuant to this Final Order and the DIP Documents notwithstanding any other agreement

or provision to the contrary.

               41.     Section 552(b). The Prepetition Secured Parties shall each be entitled to all

of the rights and benefits of Section 552(b) of the Bankruptcy Code, and the “equities of the case”

exception under Section 552(b) of the Bankruptcy Code shall not apply to the Prepetition Secured

Parties, with respect to proceeds, product, offspring, or profits of any of the Prepetition Collateral.

               42.     Access to DIP Collateral. Upon expiration of the Remedies Notice Period,

the DIP Agent and the DIP Lenders shall be permitted to (a) access and recover any and all

Collateral and (b) enter onto any leased premises of any Debtor and exercise all of the Debtors’

rights and privileges as lessee under such lease in connection with an orderly liquidation of the

Collateral; provided, that in the case of clause (b), the DIP Agent and the DIP Lenders can only

enter upon a leased premises after an Event of Default in accordance with (i) a separate written

agreement by and between the DIP Agent and/or the DIP Lenders, as applicable, and any applicable

landlord, (ii) pre-existing rights of the DIP Agent and/or the DIP Lenders and any applicable

landlord under applicable non-bankruptcy law, (iii) consent of the applicable landlord, or (iv) entry

of an order of this Court obtained by motion of the applicable DIP Agent or DIP Lender on such

notice to the landlord as shall be required by this Court; provided, however, solely with respect to

rent due to a landlord of any such leased premises, the DIP Agent and/or the DIP Lenders, as

applicable, shall be obligated only to reimburse the Debtors for the payment of rent of the Debtors



                                                  54
20-10161-jlg     Doc 199      Filed 02/20/20 Entered 02/20/20 20:17:06             Main Document
                                          Pg 55 of 61



that first accrues after delivery of the Termination Declaration in accordance with paragraph 29

herein that that is payable during the period of such occupancy by the DIP Agent and/or the DIP

Lenders, as applicable, calculated on a daily per diem basis; provided, further, that nothing herein

shall relieve the Debtors of their obligations pursuant to Section 365(d)(3) of the Bankruptcy Code

for the payment of rent that accrues prior to delivery of the Termination Declaration through and

including any assumption and/or rejection of any lease. Nothing herein shall require the DIP

Agent, the DIP Lenders, or the Prepetition Secured Parties to assume any lease as a condition to

the rights afforded in this paragraph.

               43.     Limits on Lender Liability. Nothing in the Interim Order, this Final Order,

or in any of the DIP Documents, Prepetition Documents, or any other documents related thereto

shall in any way be construed or interpreted to impose or allow the imposition upon the DIP Agent,

the DIP Lenders or the Prepetition Secured Parties of any liability for any claims arising from any

activities by the Debtors in the operation of their businesses or in connection with the restructuring

efforts and the administration of these Chapter 11 Cases. The DIP Agent, the DIP Lenders, and

the Prepetition Secured Parties shall not be deemed in control of the operations of the Debtors or

to be acting as a “responsible person” or “owner or operator” with respect to the operation or

management of the Debtors (as such terms, or any similar terms, are used in the United States

Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C. §§ 9601 et

seq., as amended, or any similar federal or state statute). Nothing in the Interim Order, this Final

Order the DIP Documents, or the Prepetition Documents shall in any way be construed or

interpreted to impose or allow the imposition upon the DIP Agent, the DIP Lenders, or any of the

Prepetition Secured Parties of any liability for any claims arising from the prepetition or

postpetition activities of any of the Debtors.



                                                  55
20-10161-jlg     Doc 199         Filed 02/20/20 Entered 02/20/20 20:17:06            Main Document
                                             Pg 56 of 61



               44.     Insurance Proceeds and Policies. Upon the entry of the Final Order and to

the fullest extent provided by applicable law, the DIP Agent (on behalf of the DIP Lenders), and

the Prepetition Agent (on behalf of the Prepetition Lenders), shall be, and shall be deemed to be

on a final basis, without any further action or notice, named as additional insured and loss payee

on each insurance policy maintained by the Debtors that in any way relates to the DIP Collateral

or the Prepetition Collateral.

               45.     Joint and Several Liability. Nothing in this Final Order shall be construed

to constitute a substantive consolidation of any of the Debtors’ estates, it being understood,

however, that the Debtors shall be jointly and severally liable for the obligations hereunder and all

DIP Obligations in accordance with the terms hereof and of the DIP Facility and the DIP

Documents.

               46.     Rights Preserved. Except as provided in this Final Order and the DIP

Documents, and subject to the obligations and agreements of such parties under the Restructuring

Support Agreement, the entry of this Final Order is without prejudice to, and does not constitute a

waiver of, expressly or implicitly, (a) the DIP Agent’s, DIP Lenders’, and Prepetition Secured

Parties’ right to seek any other or supplemental relief in respect of the Debtors; (b) any of the rights

of any of the DIP Agent, DIP Lenders, or the Prepetition Secured Parties under the Bankruptcy

Code or under non-bankruptcy law, including, without limitation, the right to (i) request

modification of the automatic stay of Section 362 of the Bankruptcy Code; (ii) request dismissal

of any of the Chapter 11 Cases or Successor Cases, conversion of any of the Chapter 11 Cases to

cases under Chapter 7, or appointment of a Chapter 11 trustee or examiner with expanded powers;

or (iii) propose, subject to the provisions of Section 1121 of the Bankruptcy Code, a Chapter 11

plan or plans; or (c) any rights, claims, or privileges (whether legal, equitable, or otherwise) of any



                                                   56
20-10161-jlg     Doc 199      Filed 02/20/20 Entered 02/20/20 20:17:06              Main Document
                                          Pg 57 of 61



of the DIP Agent, DIP Lenders, or Prepetition Secured Parties. Notwithstanding anything herein

to the contrary, the entry of this Final Order is without prejudice to, and does not constitute a

waiver of, expressly or implicitly, the Debtors’, the Committee’s, or any party in interest’s right to

oppose any of the relief requested in accordance with the immediately preceding sentence except

as expressly set forth in this Final Order. deems appropriate to raise in the Chapter 11 Cases.

               47.     No Waiver by Failure to Seek Relief. The failure of the DIP Agent, DIP

Lenders, or Prepetition Secured Parties to seek relief or otherwise exercise their rights and

remedies under this Final Order, the DIP Documents, the Prepetition Documents, or applicable

law, as the case may be, shall not constitute a waiver of any of the rights hereunder, thereunder, or

otherwise of the DIP Agent, DIP Lenders, or Prepetition Secured Parties.

               48.     Binding Effect of Final Order. Immediately upon the entry of the Interim

Order by this Court, the terms and provisions of this Final Order shall become valid and binding

upon, and inure to the benefit of, the Debtors, DIP Agent, DIP Lenders, Prepetition Secured Parties,

all other creditors of any of the Debtors, the Committee (or any other court appointed committee)

appointed in the Chapter 11 Cases, and all other parties in interest and their respective successors

and assigns, including any trustee or other fiduciary hereafter appointed in any of the Chapter 11

Cases, any Successor Cases, or upon dismissal of any Chapter 11 Case or Successor Case.

               49.     No Modification of Final Order. Until and unless the DIP Obligations and

the Prepetition Secured Obligations have been indefeasibly paid in full in cash (such payment

being without prejudice to any terms or provisions contained in the DIP Facility which survive

such discharge by their terms) and all commitments to extend credit under the DIP Facility have

been terminated, the Debtors irrevocably waive the right to seek and shall not seek or consent to,

directly or indirectly, (a) without the prior written consent of the DIP Agent (acting at the direction



                                                  57
20-10161-jlg      Doc 199    Filed 02/20/20 Entered 02/20/20 20:17:06            Main Document
                                         Pg 58 of 61



of the Requisite DIP Lenders) or the Prepetition Agent (acting at the direction of the Required

Lenders) (i) any modification, stay, vacatur, or amendment to this Final Order or (ii) a priority

claim for any administrative expense or unsecured claim against the Debtors (now existing or

hereafter arising of any kind or nature whatsoever, including, without limitation any administrative

expense of the kind specified in Sections 503(b), 506(c), 507(a), or 507(b) of the Bankruptcy

Code), in any of the Chapter 11 Cases or Successor Cases, equal or superior in priority to the DIP

Superpriority Claim or Adequate Protection Superpriority Claims, other than the Carve Out;

(b) without the prior written consent of the DIP Agent (acting at the direction of the Requisite DIP

Lenders), any lien on any of the DIP Collateral with priority equal or superior to the DIP Liens,

except as specifically provided in the DIP Documents; or (c) without the prior written consent of

the Prepetition Agent (acting at the direction of the Required Lenders), any lien on any of the

Prepetition Collateral with priority equal or superior to the Prepetition Liens or Adequate

Protection Liens (other than the DIP Liens). No consent with respect to the foregoing shall be

implied by any other action, inaction, or acquiescence of the DIP Agent or the Prepetition Agent,

as applicable.

                 50.   Final Order Controls. In the event of any inconsistency between the terms

and conditions of the DIP Documents and this Final Order, the provisions of this Final Order shall

govern and control.

                 51.   Discharge.    Except as contemplated by the Restructuring Support

Agreement, pursuant to a Chapter 11 Plan, the DIP Obligations and the obligations of the Debtors

with respect to the Adequate Protection provided hereunder shall not be discharged by the entry of

an order confirming any plan of reorganization in any of the Chapter 11 Cases, notwithstanding

the provisions of Section 1141(d) of the Bankruptcy Code, unless such obligations have been



                                                 58
20-10161-jlg     Doc 199     Filed 02/20/20 Entered 02/20/20 20:17:06           Main Document
                                         Pg 59 of 61



indefeasibly paid in full in cash, on or before the effective date of such confirmed plan of

reorganization or the DIP Agent (acting at the direction of the Requisite DIP Lenders) and/or the

Prepetition Agent (acting at the direction of the Required Lenders), as applicable, has otherwise

agreed in writing.

               52.    Citizens Cash Collateral Account. For the avoidance of doubt, the security

interest of Citizens Bank, N.A. (“Citizens Bank”) in the business demand deposit account

established and maintained with Citizens Bank (x7018) (the “Citizens Cash Collateral Account”)

pursuant to that certain Continuing Agreement for Standby Letters of Credit dated as of August

22, 2019, between Fairway Group Holdings Corp., Fairway Group Acquisition Corp., and Fairway

Group Central Services, LLC, on the one hand, and Citizens Bank, on the other hand (the “Citizens

L/C Agreement”), is a Permitted Lien for purposes of the Interim Order, this Final Order, the

Prepetition Documents, and the DIP Documents, and is senior in all respects to the DIP Liens, the

Adequate Protection Liens, and the Prepetition Liens. Nothing in this Order authorizes the Debtors

to utilize cash in the Citizens Cash Collateral Account for any purpose other than payment of

“Service Charges” and “Reimbursement Obligations” to Citizens Bank, as such terms are defined

in the Cash Management Order, or requires Citizens Bank to release cash from the Citizens Cash

Collateral Account except as and when required by the Citizens L/C Agreement, provided that any

cash that is so released to the Debtors from the Citizens Cash Collateral Account may, after such

release, be utilized by the Debtors to the extent otherwise provided in this Final Order, the DIP

Documents, and other applicable Orders of the Court. Nothing in this Final Order prohibits or

imposes conditions on Citizens Bank’s collection of any “Service Charges” or “Reimbursement

Obligations” from the Cash Collateral Account, as such terms are defined in the Cash Management

Order.



                                                59
20-10161-jlg     Doc 199     Filed 02/20/20 Entered 02/20/20 20:17:06            Main Document
                                         Pg 60 of 61



               53.     Survival. The provisions of this Final Order and any actions taken pursuant

hereto shall survive entry of any order which may be entered (a) confirming any plan of

reorganization in any of the Chapter 11 Cases, (b) converting any of the Chapter 11 Cases to a case

under Chapter 7 of the Bankruptcy Code, (c) dismissing any of the Chapter 11 Cases or any

Successor Cases, or (d) pursuant to which this Court abstains from hearing any of the Chapter 11

Cases or Successor Cases. The terms and provisions of this Final Order, including the claims,

liens, security interests, and other protections granted to the DIP Agent, DIP Lenders, and

Prepetition Secured Parties pursuant to this Final Order and/or the DIP Documents,

notwithstanding the entry of any such orders described in clauses (a) through (d) above, shall

continue in the Chapter 11 Cases, in any Successor Cases, or following dismissal of the Chapter

11 Cases or any Successor Cases, and shall maintain their priority as provided by this Final Order

until (i) in respect of the DIP Facility, all the DIP Obligations, pursuant to the DIP Documents and

this Final Order, have been indefeasibly paid in full in cash and (ii) in respect of the Prepetition

Credit Agreement, all of the Prepetition Obligations pursuant to the Prepetition Documents and

this Final Order have been indefeasibly paid in full in cash. The terms and provisions concerning

the indemnification of the DIP Agent and DIP Lenders shall continue in the Chapter 11 Cases, in

any Successor Cases, following dismissal of the Chapter 11 Cases or any Successor Cases,

following termination of the DIP Documents, and/or the indefeasible repayment of the DIP

Obligations.

               54.     Nunc Pro Tunc Effect of this Final Order. This Final Order shall constitute

findings of fact and conclusions of law pursuant to Bankruptcy Rule 7052 and shall take effect and

be enforceable nunc pro tunc to the Petition Date immediately upon execution thereof.




                                                 60
20-10161-jlg     Doc 199      Filed 02/20/20 Entered 02/20/20 20:17:06           Main Document
                                          Pg 61 of 61



               55.     Treatment of Disgorged Amount. In the event that (i) the Prepetition Agent

or any of the other Prepetition Secured Parties or (ii) the DIP Agent or any of the DIP Lenders

(solely with respect to payments received on account of the Roll-Up DIP Loans) is ordered by this

Court to disgorge, refund or in any manner repay to any of the Debtors or their estates any amounts

(“Disgorged Amounts”), the Disgorged Amounts, unless otherwise ordered by the Court, shall be

placed in a segregated interest bearing account in the control of the Debtors, pending the

disgorgement order becoming a final and non-appealable order or another final, non-appealable

order of a court of competent jurisdiction (for the avoidance of doubt the Court is a court of

competent jurisdiction) regarding the distribution of such Disgorged Amounts (either returning the

Disgorged Amounts to the Prepetition Agent, the other Prepetition Secured Parties, the DIP Agent,

or DIP Lenders (as applicable) or distributing such amounts to the Debtors or the DIP Parties, or

otherwise).

               56.     Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this

Final Order are immediately effective and enforceable upon its entry.

               57.     No later than two (2) business days after the date of this Final Order, the

Debtors shall serve a copy of the Final Order on the Notice Parties and shall file a certificate of

service no later than 24 hours after service.



Dated: February 20, 2020
       New York, New York                             /s/   James L. Garrity, Jr.
                                                     Honorable James L. Garrity, Jr.
                                                     United States Bankruptcy Judge




                                                61
